 

Exhibit 10.16(a)

ASSET PURCHASE AGREEMENT

by and among

VALUED SERVICES ACQUISITIONS COMPANY, LLC

and

FIRST AMERICAN HOLDING, LLC,

FIRST AMERICAN CASH ADVANCE OF ALABAMA, LLC,

FACA OF ARKANSAS, LLC,

FIRST AMERICAN CASH ADVANCE OF COLORADO, LLC,

FIRST AMERICAN CASH ADVANCE OF FLORIDA, LLC,

FIRST AMERICAN CASH ADVANCE OF GEORGIA, LLC,

FACA OF KENTUCKY, LLC,

FORESIGHT MANAGEMENT COMPANY, LLC,

UNION MANAGEMENT COMPANY, LLC,

FIRST AMERICAN CASH ADVANCE OF TENNESSEE, LLC,

FIRST AMERICAN CASH ADVANCE OF SOUTH CAROLINA, LLC,

FIRST AMERICAN FINANCIAL SERVICES, LLC,

FIRST AMERICAN FRANCHISING, LLC,

UNITED SERVICES, INC.,

FIRST AMERICAN CASH ADVANCE OF OKLAHOMA, LLC

AND

THE MEMBER GUARANTORS A PARTY HERETO

As of April 9, 2004

 

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLE 1 PURCHASE AND SALE OF ASSETS

 

2

1.1

 

Purchase of Assets

 

2

1.2

 

Excluded Assets

 

3

1.3

 

Assumed Liabilities

 

3

1.4

 

Excluded Liabilities

 

4

1.5

 

Closing

 

5

1.6

 

Purchase Price

 

5

1.7

 

Adjustments to Purchase Price

 

6

1.8

 

Payment of Purchase Price

 

7

1.9

 

Contracts Not Transferable

 

8

ARTICLE 2 INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE MEMBER GUARANTORS

 

8

2.1

 

Organization and Good Standing

 

8

2.2

 

Power and Authority

 

8

2.3

 

Due Execution; Binding Effect

 

8

2.4

 

No Violation; Consents

 

9

2.5

 

No Amounts Owed to Member Guarantors

 

9

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

9

3.1

 

Organization and Good Standing

 

9

3.2

 

Power and Authority

 

9

3.3

 

Due Execution; Binding Effect

 

10

3.4

 

No Violation; Consents

 

10

3.5

 

Subsidiaries

 

10

3.6

 

Financial Statements

 

10

3.7

 

No Undisclosed Liabilities

 

11

3.8

 

Real Property

 

11

3.9

 

Title to Assets

 

11

3.10

 

Intellectual Property

 

12

3.11

 

Notes and Receivables

 

14

3.12

 

Contracts and Commitments

 

15

3.13

 

Ordinary Course of Business

 

16

3.14

 

Litigation

 

16

3.15

 

Compliance with Laws; Federal Regulations

 

17

3.16

 

Permits and Licenses

 

17

3.17

 

Taxes

 

18

3.18

 

Insurance

 

19

3.19

 

Environmental

 

19

3.20

 

Employee Benefits

 

20

3.21

 

Labor Matters

 

22

3.22

 

Insolvency Proceedings

 

23

3.23

 

Practices

 

23

3.24

 

Related Party Transactions

 

23

3.25

 

Accuracy of Information

 

23

3.26

 

No Additional Representations and Warranties

 

24

i


--------------------------------------------------------------------------------


 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

25

4.1

 

Organization and Good Standing

 

25

4.2

 

Power and Authority

 

25

4.3

 

Due Execution; Binding Effect

 

25

4.4

 

No Violation; Consents

 

25

4.5

 

Litigation

 

26

4.6

 

Financing

 

26

ARTICLE 5 COVENANTS OF THE SELLERS

 

26

5.1

 

Conduct of the Business Pending Closing

 

26

5.2

 

Access to Sellers

 

27

5.3

 

Reasonable Efforts; Regulatory Applications

 

28

5.4

 

Notice of Changes

 

28

5.5

 

No Solicitation of Transactions

 

29

5.6

 

Final Financial Statements

 

29

5.7

 

Liens on Acquired Assets

 

29

5.8

 

Notice of Adverse Occurrences

 

29

5.9

 

Notice of Continued Employment

 

30

ARTICLE 6 CONDITIONS TO OBLIGATIONS OF PURCHASER

 

30

6.1

 

Representations and Warranties

 

30

6.2

 

Performance of Agreements

 

30

6.3

 

No Injunctions

 

30

6.4

 

Governmental Consents and Approvals

 

30

6.5

 

Third Party Consents and Approvals

 

30

6.6

 

No Material Adverse Effect

 

31

6.7

 

Financing

 

31

6.8

 

Due Diligence

 

31

6.9

 

Deliveries of Sellers

 

31

6.10

 

Escrow Agreement

 

32

6.11

 

Employment Agreement

 

32

6.12

 

Transferred Employees

 

32

6.13

 

Bank Accounts and Bank Agreement

 

32

6.14

 

Related Agreements

 

32

ARTICLE 7 CONDITIONS TO OBLIGATIONS OF THE SELLERS

 

32

7.1

 

Representations and Warranties

 

32

7.2

 

Performance of Agreements

 

32

7.3

 

No Injunctions

 

32

7.4

 

Governmental Consents and Approvals

 

32

7.5

 

Deliveries of Purchaser

 

33

7.6

 

Escrow Agreement

 

33

7.7

 

Trademark License

 

33

7.8

 

Third Party Consents and Approvals

 

33

7.9

 

Related Agreements

 

33

ARTICLE 8 TERMINATION

 

33

8.1

 

Termination

 

34

8.2

 

Effect of Termination

 

34

8.3

 

Survival of Certain Provisions

 

35

ii


--------------------------------------------------------------------------------


 

ARTICLE 9 OTHER AGREEMENTS OF THE PARTIES

 

35

9.1

 

Reasonable Efforts

 

35

9.2

 

Brokers; Expenses

 

35

9.3

 

Publicity

 

35

9.4

 

Special Tax Provisions

 

35

9.5

 

Employee Matters

 

36

9.6

 

Seller Representative

 

37

9.7

 

Non-Competition and Non-Solicitation

 

38

9.8

 

WARN Act

 

40

9.9

 

Access to Information

 

40

9.10

 

Trademark License

 

41

9.11

 

Purchaser

 

41

9.12

 

Renewal or Extension of Lease

 

41

ARTICLE 10 INDEMNIFICATION

 

41

10.1

 

Indemnification by Sellers and Member Guarantors

 

41

10.2

 

Indemnification by Purchaser

 

41

10.3

 

Administration of Third Party Claims

 

42

10.4

 

Limitations

 

43

10.5

 

Rights Under Escrow Agreement

 

45

10.6

 

Payments

 

45

10.7

 

Exclusive Remedy

 

45

10.8

 

Books and Records

 

46

10.9

 

Tax and Insurance Benefit

 

46

10.10

 

Limitation on Purchaser’s Liability

 

46

10.11

 

Losses

 

47

ARTICLE 11 MISCELLANEOUS

 

47

11.1

 

Notices

 

47

11.2

 

Entire Agreement

 

48

11.3

 

Waiver; Amendment

 

48

11.4

 

Severability

 

48

11.5

 

Governing Law

 

48

11.6

 

Assignment

 

48

11.7

 

Binding Effect

 

49

11.8

 

Headings

 

49

11.9

 

References within Agreement

 

49

11.10

 

Interpretation

 

49

11.11

 

Further Assurances

 

49

11.12

 

Counterparts; Fax Signatures

 

49

11.13

 

Knowledge

 

49

11.14

 

Trusts

 

49

11.15

 

Pattco, LLC

 

50

 

iii


--------------------------------------------------------------------------------


DEFINITIONS

TERM

 

 

 

PAGES

Acquired Assets

 

 

2

 

Actual Closing Working Capital Statement

 

 

6

 

Actual Working Capital

 

 

6

 

Adjusted Purchase Price

 

 

6

 

Adverse Occurrences

 

 

24

 

Agreement

 

 

1

 

Allocation Statement

 

 

36

 

Assumed Contracts

 

 

2

 

Assumed Liabilities

 

 

3

 

Audit Firm

 

 

7

 

Bank Agreements

 

 

14

 

Bank Model

 

 

14

 

Business

 

 

1

 

Business Employee Plans

 

 

21

 

Business ERISA Plan

 

 

21

 

Business Receivables

 

 

14

 

Closing

 

 

5

 

Closing Date

 

 

5

 

COBRA

 

 

22

 

Code

 

 

21

 

Current Assets

 

 

6

 

Current Liabilities

 

 

6

 

Disclosure Schedule Updates

 

 

28

 

Due Diligence Date

 

 

31

 

Employees

 

 

22

 

Employment Agreement

 

 

32

 

Environmental Action

 

 

20

 

Environmental Laws

 

 

20

 

ERISA

 

 

21

 

ERISA Affiliate

 

 

20

 

Escrow Agent

 

 

7

 

Escrow Agreement

 

 

7

 

Estimated Closing Working Capital Statement

 

 

6

 

Estimated Working Capital

 

 

6

 

Excluded Assets

 

 

3

 

Excluded Businesses

 

 

3

 

Excluded Employees

 

 

36

 

Excluded Liabilities

 

 

4

 

FACA-KY

 

 

1

 

Final Financial Statements

 

 

29

 

Final Working Capital Statement

 

 

7

 

Financing

 

 

26

 

First American Alabama

 

 

1

 

First American Arkansas

 

 

1

 

First American Colorado

 

 

1

 

First American Financial

 

 

1

 

First American Florida

 

 

1

 

iv


--------------------------------------------------------------------------------


 

First American Franchising

 

 

1

 

First American Georgia

 

 

1

 

First American Holding

 

 

1

 

First American Oklahoma

 

 

1

 

First American South Carolina

 

 

1

 

Foresight Management

 

 

1

 

GAAP

 

 

6

 

Georgia Business

 

 

3

 

Georgia Lawsuits

 

 

4

 

Hazardous Substances

 

 

20

 

HSR Act

 

 

10

 

Indemnified Party

 

 

42

 

Indemnifying Party

 

 

42

 

Industry

 

 

11

 

Initial Financial Statements

 

 

10

 

Intellectual Property

 

 

13

 

Knowledge

 

 

49

 

Kugler

 

 

1

 

Latest Balance Sheet

 

 

4

 

Leased Personal Property

 

 

11

 

Leased Real Property

 

 

11

 

Leases

 

 

11

 

Licenses

 

 

2

 

Lien

 

 

2

 

Losses

 

 

41

 

Material Adverse Effect

 

 

31

 

Member Guarantors

 

 

1

 

Net Working Capital

 

 

6

 

Non-Competition Agreement

 

 

31

 

Objection

 

 

6

 

Parties

 

 

1

 

Party

 

 

1

 

Pattco

 

 

50

 

Pattco Distribution

 

 

50

 

Pattco Member

 

 

50

 

Proposed Georgia Law

 

 

11

 

Protective Covenants

 

 

39

 

Purchase Price

 

 

5

 

Purchaser

 

 

1

 

Purchaser Indemnified Parties

 

 

41

 

Real Property Leases

 

 

11

 

Records

 

 

2

 

Registered Intellectual Property

 

 

13

 

Release

 

 

20

 

Restricted Territory

 

 

38

 

Sale Proceeds

 

 

49

 

Seller

 

 

1

 

Seller Indemnified Parties

 

 

41

 

Seller Representative

 

 

37

 

v


--------------------------------------------------------------------------------


 

Sellers

 

 

1

 

Separate Purchase Agreement

 

 

2

 

Services Agreement

 

 

39

 

Target Working Capital

 

 

6

 

Tax

 

 

19

 

Tax Return

 

 

19

 

Taxes

 

 

19

 

Termination Date

 

 

34

 

Transferred Employees

 

 

36

 

Union Management

 

 

1

 

United Services

 

 

1

 

Utility Contracts

 

 

15

 

WARN

 

 

23

 

 

 

vi


--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 9th day of April, 2004, by and among (i) VALUED SERVICES ACQUISITIONS
COMPANY, LLC, a Georgia limited liability company (“Purchaser”), and (ii) FIRST
AMERICAN HOLDING, LLC, a Kentucky limited liability company (“First American
Holding”), FIRST AMERICAN CASH ADVANCE OF ALABAMA, LLC, a Tennessee limited
liability company (“First American Alabama”), FACA OF ARKANSAS, LLC, a Tennessee
limited liability company (“First American Arkansas”), FIRST AMERICAN CASH
ADVANCE OF COLORADO, LLC, a Tennessee limited liability company (“First American
Colorado”), FIRST AMERICAN CASH ADVANCE OF FLORIDA, LLC, a Tennessee limited
liability company (“First American Florida”), FIRST AMERICAN CASH ADVANCE OF
GEORGIA, LLC, a Tennessee limited liability company (“First American Georgia”),
FACA OF KY, LLC, a Kentucky limited liability company (“FACA-KY”), FORESIGHT
MANAGEMENT COMPANY, LLC, a Tennessee limited liability company (“Foresight
Management”), UNION MANAGEMENT COMPANY, LLC, a Tennessee limited liability
company (“Union Management”), FIRST AMERICAN CASH ADVANCE OF TENNESSEE, LLC, a
Tennessee limited liability company (“Kugler”), FIRST AMERICAN CASH ADVANCE OF
SOUTH CAROLINA, LLC, a Tennessee limited liability company (“First American
South Carolina”), FIRST AMERICAN FINANCIAL SERVICES, LLC, a Tennessee limited
liability company (“First American Financial”), FIRST AMERICAN FRANCHISING, LLC,
a Kentucky limited liability company (“First American Franchising”), UNITED
SERVICES, INC., a Tennessee corporation (“United Services”), and FIRST AMERICAN
CASH ADVANCE OF OKLAHOMA, LLC, a Tennessee limited liability company (“First
American Oklahoma”), and (iii) each of the persons listed on Schedule 2 (the
“Member Guarantors”). Each of First American Holding, First American Alabama,
First American Arkansas, First American Colorado, First American Florida, First
American Georgia, First American Kentucky, FACA-KY, Foresight Management, Union
Management, Kugler, First American South Carolina, First American Financial,
First American Franchising, United Services and First American Oklahoma are
sometimes hereinafter referred to collectively as “Sellers” and individually as
“Seller,” and Purchaser, Sellers and Member Guarantors are sometimes hereinafter
referred to collectively as the “Parties” and individually as a “Party.”

BACKGROUND:

A.    Sellers, including the sellers pursuant to the “Separate Purchase
Agreement” (as defined below), are engaged in the business of making short-term
consumer loans having a duration of less than two months and/or the marketing
and servicing of short-term consumer loans having a duration of less than two
months on behalf of a bank lender (collectively, the “Business”), in the states
of Alabama, Arkansas, Colorado, Florida, Georgia, Kentucky, North Carolina,
Ohio, Oklahoma, Tennessee, South Carolina and West Virginia.

B.     Subject to the terms and conditions set forth in this Agreement, Sellers
desire to sell to Purchaser, and Purchaser desires to purchase from Sellers,
substantially all of the assets owned or used by Sellers in connection with the
operation of the Business.

C.     The respective board of directors, board of managers or other applicable
governing body of each of the Sellers and Purchaser have approved this Agreement
and the transactions contemplated hereby.

D.    By the required vote of all members or shareholders, as applicable, each
Seller has approved and voted in favor of this Agreement and the transactions
contemplated hereby in accordance with the respective Seller’s governing law.

E.     Contemporaneously with the execution of this Agreement, Purchaser has
entered into that certain Asset Purchase Agreement with First American Services
of West Virginia, LLC, First American

1


--------------------------------------------------------------------------------


Services of Kentucky, LLC and the member guarantors a party thereto (the
“Separate Purchase Agreement”).

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE 1
PURCHASE AND SALE OF ASSETS

1.1   Purchase of Assets.   Upon the terms and subject to the conditions set
forth in this Agreement, at the “Closing” (as defined in Section 1.5) and for
the consideration specified in this Article 1, each Seller shall sell, convey,
transfer, assign and deliver to Purchaser, and Purchaser shall purchase from
each such Seller, all of the “Acquired Assets” (as hereinafter defined), free
and clear of any and all liens, charges, security interests, mortgages,
hypothecations, pledges, claims and encumbrances of any kind (each, a “Lien”),
other than (i) Liens for Taxes not yet due or in default and payable without
penalty and interest; and (ii) Liens fully reflected or reserved against in the
Final Working Capital Statement (as defined in Section 1.7(e)). For purposes of
this Agreement, “Acquired Assets” shall mean all of the assets, properties and
rights owned or used by Sellers as of the “Closing Date” (as defined in
Section 1.5) in connection with the operation of the Business, other than the
“Excluded Assets” (as defined in Section 1.2), including, without limitation,
the following:

(a)    cash in an amount of approximately $259,620 in the aggregate plus $1,500
for each open store as of the Closing located in Oklahoma, with a range of $150
to $10,000 as to each open store location of Seller;

(b)   (i) the “Net Working Capital” (as defined in Section 1.7) of the open
stores located in Oklahoma; and (ii) all accounts receivable, notes receivable,
refunds, deposits, prepaid expenses, held checks and all claims against the
payors of such checks and prepaid security deposits;

(c)    all machinery, equipment, office and computer equipment, modems,
furniture, fixtures and other tangible personal property;

(d)   to the extent assignable, all rights under all contracts, “Leases” (as
defined in Section 3.8), agreements, covenants, options, guaranties and other
similar arrangements related to the Business to which any Seller is a party or
to which any of its assets are subject, whether oral or written, express or
implied, including, without limitation, all non-solicitation and non-disclosure
covenants in favor of Sellers (notwithstanding anything to the contrary herein,
no representation or warranty regarding such non-solicitation, non-disclosure
covenants, employment agreements or other matters referenced in this clause is
given in this Section 1.1(d)), but specifically excluding the agreements set
forth in Schedule 1.2(b) (all of the foregoing being referred to collectively as
the “Assumed Contracts”);

(e)    to the extent assignable (but Purchaser is aware that most, and perhaps
all of the following are not assignable), all licenses, approvals, permits,
registrations and other similar rights obtained from governmental agencies or
authorities (and all applications therefore) (collectively, the “Licenses”), but
each Seller and Member Guarantor shall have no liability of any nature
whatsoever to Purchaser or its assignees for the non-assignment of such Licenses
or the inability of the Purchaser or its affiliates to obtain comparable
licenses;

(f)    all “Intellectual Property” (as defined in Section 3.10(a));

(g)    all records, files, correspondence, data, plans, training materials,
marketing materials, recorded knowledge and information used in the Business or
required to continue the Business as it is currently being conducted
(collectively, the “Records”);

2


--------------------------------------------------------------------------------


(h)   all claims, refunds, causes of action, chooses-in-action, rights or
recovery, rights of set-off, charge-offs, and rights of recoupment related to
the Business, whether arising before or after the Closing Date;

(i)    all goodwill associated with the Business; and

(j)     all other tangible and intangible assets of any kind or description,
wherever located, that are owned or used by Sellers in connection with the
operation of the Business as of the Closing Date other than the Excluded Assets.

1.2   Excluded Assets.   Only the following assets as of the Closing Date of
Sellers (the “Excluded Assets”) are being retained by Sellers and not sold to
Purchaser, and are and shall be free of any interest of Purchaser (other than
with respect to claims made by Purchaser pursuant to Article 10), pursuant to
this Agreement:

(a)    any rights relating to the “Excluded Liabilities” (as defined in
Section 1.4);

(b)   all of Sellers’ rights under the contracts, agreements, covenants,
options, guaranties and similar arrangements listed on Schedule 1.2(b),
including all non-competition and employment agreements between a Seller and any
employee of Sellers;

(c)    any employee benefit plans and all assets, amendments, documents and
financial matters relating thereto or associated trusts maintained by Sellers;

(d)   all assets used exclusively by (i) the small-loan business of FAS
Financial, LLC, an affiliate of First American Holding, and (ii) the tax
preparation and tax refund business of First American Tax Services, LLC, an
affiliate of First American Holding (collectively, the “Excluded Businesses”),
or used by the Excluded Businesses and set forth on Schedule 1.2(d) (even though
they are listed as assets of the Sellers on their financial statements),
including the computers and printers used by the Excluded Businesses; provided,
however that each store of Sellers shall have sufficient computers and printers
to carry on the Business after the Closing as conducted prior to the Closing;

(e)    all cash and cash equivalents in excess of the amounts set forth in
Section 1.1(a);

(f)    all equity interests in each of the Sellers, each Seller entity and the
Adjusted Purchase Price (as defined in Section 1.7(c)) and other consideration
or items to be received by the Sellers and Member Guarantors in connection with
this Agreement;

(g)    to the extent not purchased by Purchaser pursuant to Section 1.6(b), the
assets used exclusively by First American Georgia (the “Georgia Business”);

(h)   those assets and properties listed on Schedule 1.2(h); and

(i)    the insurance policies of Sellers and the prepaid premiums under such
policies.

1.3   Assumed Liabilities.   It is understood and agreed that Purchaser shall
not assume or become liable for the payment of any debts, liabilities, losses,
charge-backs, accounts payable, bank indebtedness, mortgages, leases or other
obligations of Sellers, whether the same are known or unknown, now existing or
hereafter arising, of whatever nature or character, whether absolute or
contingent, liquidated or disputed, except for the following obligations set
forth in Section 1.3(a) and Section 1.3(b) (the “Assumed Liabilities”), and
Purchaser agrees that, at Closing, it shall assume, pay, perform and discharge
pursuant to the “Assumption Agreement” referred to in Section 7.5(c) the Assumed
Liabilities in accordance with their respective terms:

(a)    all “Current Liabilities” (as defined in Section 1.7(a)) of Sellers
relating to the Business (including all accounts payable but excluding all
Current Liabilities associated with the Excluded Assets), and incurred on or
prior to the Closing Date but (i) only to the extent that such liabilities are

3


--------------------------------------------------------------------------------


reflected on such Seller’s consolidated balance sheet dated as of February 29,
2004 and delivered to Purchaser prior to the date of this Agreement (the “Latest
Balance Sheet”); or (ii) if such liabilities are incurred after the date of the
Latest Balance Sheet, only to the extent such liabilities are either
(A) reflected on the Final Working Capital Statement, (B) incurred as a result
of the conduct of the Business in the ordinary course and consistent with
Sellers’ past practice, (C) consistent with amounts historically incurred by
such Seller, and (D) incurred in compliance with the terms of this Agreement or
(X) not to the Knowledge of the Sellers known in time to be included in the
Final Working Capital Statement, (Y) incurred as a result of the conduct of the
Business in the ordinary course and consistent with Sellers’ past practice, and
(Z) incurred in compliance with the terms of this Agreement; and

(b)   all liabilities and obligations arising on or after the Closing Date (but
excluding any liabilities or obligations arising from any acts or omissions of
Sellers, including, without limitation, any breach of contract, breach of
warranty or violation of laws, occurring prior to the Closing Date) under or
pursuant to Assumed Contracts, including but not limited to, all Leases and
Licenses.

1.4   Excluded Liabilities.   Notwithstanding anything else contained herein to
the contrary, all liabilities and obligations of Sellers (whether known or
unknown, liquidated or unliquidated, contingent or fixed) other than the Assumed
Liabilities (the “Excluded Liabilities”), shall remain the liabilities and
obligations of Sellers, and shall not be assumed by Purchaser pursuant hereto
(regardless of whether any such liabilities or obligations are disclosed in this
Agreement). Each Seller hereby agrees that it shall fully and timely pay,
perform and discharge all of the Excluded Liabilities in accordance with their
respective terms. Without limiting the generality of the foregoing, Excluded
Liabilities of Sellers include the following:

(a)    any liability or obligation of any Seller arising under any Assumed
Contract, Lease, License or other agreement as a result of any act or omission
occurring prior to the Closing Date;

(b)   any liability or obligation related to the Excluded Assets;

(c)    any liability or obligation for any Taxes owed by any Seller or arising
in connection with the consummation of this Agreement and the transactions
contemplated hereby, unless otherwise provided in this Agreement;

(d)   any liability or obligation of Sellers for costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby;

(e)    any liability or obligation of Sellers under or in connection with any
action, suit, proceeding or investigation arising out of acts, omissions or
events occurring prior to the Closing Date, including, but not limited to,
claims or actions pursuant to any statutes and regulations with respect to
short-term loans, usury statutes, the Equal Credit Opportunity Act and
Regulation B promulgated thereunder, the federal Truth-in-Lending Act and
Regulation Z promulgated thereunder, the federal Fair Credit Reporting Act, the
Federal Trade Commission’s Rule on Credit Practices, and any other federal,
foreign, state or local statute, law, ruling, or ordinance; provided, however,
that all such actions, proceedings, suits, and investigations arising out of any
acts, omissions or events occurring on or after the Closing Date relating to the
Acquired Assets or the Business or any activity, form or aspect thereof shall be
the sole obligations of the Purchaser, except as set forth in
Section 3.11(a)(ii);

(f)    all costs, fees and other amounts of Sellers in connection with the
existing lawsuits filed against First American Georgia and as more particularly
described on Schedule 1.4(f) (the “Georgia Lawsuits”);

4


--------------------------------------------------------------------------------


(g)    any liability or obligation of Sellers relating to any breach of
contract, breach of warranty, tort, infringement or violation of law arising out
of acts, omissions or events occurring prior to the Closing Date, except as set
forth in Schedule 1.4(g);

(h)   any liability or obligation of Sellers to any employee as a result of this
transaction and any liability or obligation under or in connection with any
employee benefit plan, policy or practice, or any employment agreement,
collective bargaining agreement or severance agreement except as set forth in
Schedule 1.4(h);

(i)    any liability or obligation of Sellers to indemnify any person by reason
of the fact that such person was an employee, officer, director, manager or
agent of Sellers (or such person was serving in any such capacity of any other
entity at the request of any Seller) prior to the Closing Date; and

(j)     any liability or obligation relating to any loan, line of credit,
guaranty or other indebtedness of Sellers not assumed by Purchaser pursuant to
Section 1.3.

1.5   Closing.   The transactions contemplated by this Agreement shall be
consummated at a closing (the “Closing”) to be held at the offices of Greenebaum
Doll & McDonald, PLLC, located at 101 South Fifth Street, 3500 National City
Tower, Louisville, Kentucky, at 10:00 a.m., local time, on (a) the second
business day following the last to be fulfilled or waived of the conditions set
forth in Articles 6 and 7, or (b) such other time, date or place as Purchaser
and the “Seller Representative” (as defined in Section 9.6) shall mutually agree
to in writing, but not later than the “Termination Date” (as defined in
Section 8.1(e)). The date on which the Closing occurs is hereinafter referred to
as the “Closing Date.”

1.6   Purchase Price.

(a)    Upon the terms and subject to the conditions set forth in this Agreement,
Purchaser shall pay a total purchase price for the Acquired Assets (the
“Purchase Price”) equal to $108,105,000, subject to adjustment as set forth in
Section 1.7 below and payable as set forth in Section 1.8 below, plus the
assumption of the Assumed Liabilities.

(b)   Upon (i) written notice delivered by Purchaser to the Seller
Representative on or prior to April 16, 2004, or (ii) fifteen (15) days after
written notice is delivered by Sellers to Purchaser stating its good faith
belief that the Proposed Georgia Law (as defined in Section 3.6(b)) is likely to
be signed by the Governor of the State of Georgia, this Agreement shall
terminate solely with respect to the Acquired Assets, Assumed Liabilities,
Assumed Contracts and employees relating to the Georgia Business, and in such
event the assets relating to the Georgia Business and all provisions in this
Agreement relating to First American Georgia and the Georgia Business shall
become Excluded Assets, the Purchase Price shall be reduced by $14,000,000 to
$94,105,000, the dollar escrow amounts set forth in Section 1.8(a), the
capitalization of Purchaser referenced in Schedule 9.11 and the limitations set
forth in Article 10 shall be reduced proportionately, and there shall be a
Trademark License Agreement for First American Holding and Services Agreement
for First American Georgia (as referenced in Section 7.7), and the Parties
hereto shall agree in good faith on the adjustments that are appropriate with
respect to Net Working Capital and Target Working Capital so that Current
Working Capital and Current Liabilities pertaining to the Georgia Business are
excluded. Notwithstanding anything to the contrary, to the extent the assets and
liabilities of the Georgia Business are excluded pursuant to this
Section 1.6(b), neither Sellers, Member Guarantors nor First American Georgia
shall be liable to the Purchaser for anything pertaining to this Agreement with
respect to such assets or liabilities of the Georgia Business (except for those
items referenced in Section 9.10) and the term “Business” shall exclude any
operations in the State of Georgia. To the extent the assets and liabilities of
First American Georgia are not purchased pursuant to this Agreement, First
American Georgia shall not be a Seller and all references in this Agreement to
the

5


--------------------------------------------------------------------------------


Georgia Business, and all representations, warranties and covenants relating to
the Georgia Business, shall be deemed to be modified to reflect the intent of
this Section 1.6(b).

1.7   Adjustments to Purchase Price.

(a)    For purposes of this Section 1.7,

(i)          the term “Net Working Capital” means (A) the aggregate amount of
the “Current Assets” (as hereinafter defined) of Sellers (excluding the Current
Assets of First American Oklahoma) less (B) the “Current Liabilities” (as
hereinafter defined) of Sellers (excluding the Current Liabilities of First
American Oklahoma), both determined as of 11:59 p.m., Atlanta, Georgia time, on
the Closing Date in accordance with United States of America’s generally
accepted accounting principles consistently applied (“GAAP”) and without giving
effect to the transactions contemplated by this Agreement;

(ii)        the term “Current Assets” means those assets of the type listed on
Part I of Schedule 1.7;

(iii)       the term “Current Liabilities” means those liabilities of the type
list on Part II of Schedule 1.7 hereto; and

(iv)        the term “Target Working Capital” means the Net Working Capital of
the Sellers (excluding First American Oklahoma) in an amount equal to
$11,055,000.

(b)   No more than ten days prior to the Closing Date, the “Seller
Representative,” as defined in Section 9.6, and the Purchaser shall jointly
prepare, or cause to be prepared, a statement (the “Estimated Closing Working
Capital Statement”), which shall set forth a good faith and reasonable itemized
calculation of the estimated Current Assets, Current Liabilities and Net Working
Capital (the “Estimated Working Capital”). At the Closing, if the Estimated
Working Capital is less than the Target Working Capital, then the Purchase Price
shall be decreased by the difference between the Estimated Working Capital and
the Target Working Capital. At the Closing, if the Estimated Working Capital as
reflected on the Estimated Closing Working Capital Statement is greater than the
Target Working Capital, then the Purchase Price shall be increased by the
difference between the Estimated Working Capital and the Target Working Capital.

(c)    The Purchase Price, after giving effect to the adjustments provided for
in Section 1.7(b) shall be referred to herein as the “Adjusted Purchase Price.”

(d)   Within 60 days after the Closing Date, Purchaser shall prepare, or cause
to be prepared, and deliver to the Seller Representative a statement (the
“Actual Closing Working Capital Statement”) which shall set forth an itemized
calculation of the Current Assets, the Current Liabilities and the actual Net
Working Capital (the “Actual Closing Working Capital”). The Actual Closing
Working Capital Statement shall be prepared in accordance with GAAP.

(e)    The Seller Representative and its accountants shall have 30 days after
its delivery to review the Actual Closing Working Capital Statement. The Seller
Representative shall have access to the work papers of Purchaser and its
accountants used in preparing the Actual Closing Working Capital Statement. If
Seller Representative determines that the Actual Closing Working Capital has not
been calculated in accordance with Section 1.7(a) above, the Seller
Representative shall inform Purchaser in writing (an “Objection”), setting forth
a specific description of the basis of the Objection and an Actual Closing
Working Capital Statement reflecting the adjustments to the amount of the Actual
Closing Working Capital which the Seller Representative believes should be made,
which Objection must be delivered to Purchaser on or before the last day of such
30 day period. Purchaser and the Seller Representative shall then have 30 days
to attempt in good faith to reach an agreement with respect to any disputed
matters in respect of the Actual Closing Working Capital. In reviewing any

6


--------------------------------------------------------------------------------


Objection, Purchaser and its accountants shall have reasonable access to the
work papers of the Seller Representative and its accountants. If Purchaser and
the Seller Representative are unable to resolve all of their disagreements with
respect to the determination of the foregoing items within said 30-day period,
they shall submit their respective prepared Actual Closing Working Capital
Statement to one of the “Big Four” accounting firms, or such other accounting
firm, as the Purchaser and Seller Representative shall agree, provided, that
such accounting firm has not provided any services to Sellers or Purchaser
within the last twenty-four months and does not anticipate providing such
services to Sellers or Purchaser in the next twelve months (the “Audit Firm”).
The Audit Firm shall, acting as an expert and not as an arbitrator, determine in
accordance with this Agreement, and only with respect to the remaining
differences so submitted, whether and to what extent, if any, the Actual Closing
Working Capital Statement requires adjustment. The Parties shall direct the
Audit Firm to use all reasonable efforts to render its determination within 30
days after such submission. The Audit Firm’s determination regarding any such
adjustment shall be conclusive and binding upon Purchaser and the Sellers. The
Party with the greatest difference between its calculated amount and the
adjusted amount finally determined by the Audit Firm shall solely bear the fees
and disbursements of the Audit Firm in rendering its determination. Purchaser
and the Seller Representative shall make readily available to the Audit Firm all
relevant books and records and any work papers (including those of the Parties’
respective accountants) relating to the Actual Closing Working Capital Statement
and all other items reasonably requested by the Audit Firm. The “Final Working
Capital Statement” shall be deemed to be (i) the Actual Closing Working Capital
Statement if no Objection is delivered by during the 30 day period specified
above, or (ii) if an Objection is delivered by the Seller Representative, the
Actual Closing Working Capital Statement, as adjusted by either (A) the
agreement of the Parties or (B) the Audit Firm.

(f)    If the Actual Closing Working Capital as reflected on the Final Working
Capital Statement is less than the Estimated Working Capital, then the
difference between such Actual Working Capital and the Estimated Working
Capital, plus interest at the prime rate (as set forth in the “Money Rates”
section of The Wall Street Journal) on such amount from the Closing Date through
the date of payment, shall be paid by Sellers to Purchaser within ten (10) days
after the final determination of the Final Working Capital Statement. If the
Actual Working Capital as reflected on the Final Working Capital Statement is
greater than the Estimated Working Capital, then the difference between such
Actual Working Capital and the Estimated Working Capital, plus interest at the
prime rate (as set forth in the “Money Rates” section of The Wall Street
Journal) on such amount from the Closing Date through the date of payment, shall
be paid by Purchaser to the Seller Representative, on behalf of each Seller,
within ten (10) days after the final determination of the Final Working Capital
Statement. Purchaser and Sellers hereby agree that any payment made pursuant to
this paragraph (f) shall be treated for “Tax” (as defined in
Section 3.17(g)(i) purposes as a decrease or increase, as the case may be, of
the Adjusted Purchase Price.

(g)    Notwithstanding Section 10.4(b), if it is determined that the Final
Working Capital Statement should have, in accordance with the terms of this
Agreement, included or excluded an amount(s) in such Final Working Capital
Statement within two (2) years following the Closing Date, then if the aggregate
sum of such amounts is greater than $50,000 then the full amount shall be paid
to the appropriate party.

1.8   Payment of Purchase Price.   At the Closing, Purchaser shall pay the
Adjusted Purchase Price in the following manner:

(a)    deposit in escrow with the Escrow Agent (“Escrow Agent”), which shall be
either SunTrust Bank, National City Bank, NA or BankOne, NA and as identified in
the form of Escrow Agreement to be mutually agreed to by the Parties (the
“Escrow Agreement”), $9,652,232, with an amount to be disbursed to the Seller
Representative 135 days after the Closing Date such that $3,860,894 shall

7


--------------------------------------------------------------------------------


remain in escrow and disbursed to the Seller Representative twenty-four months
after the Closing Date, and in each instance such disbursements shall be made in
accordance with the terms and conditions of the Escrow Agreement; provided,
however, that to the extent a written claim which is permitted by this Agreement
has been made by Purchaser prior to such 135-day period, the amount in question
and set forth in such written claim shall not be disbursed to the Seller
Representative until finally resolved pursuant to the terms of this Agreement;

(b)   pay or cause to be paid to the Seller Representative, on behalf of each
Seller (in accordance with the amounts and percentages set forth on Schedule 2),
the aggregate amount of the Adjusted Purchase Price remaining after giving
effect to paragraph (a) of this Section 1.8.

All amounts paid pursuant to this Section 1.8 shall be via wire transfer of
immediately available Federal Reserve funds to an account to be designated in
writing by the Seller Representative.

1.9   Contracts Not Transferable.

Notwithstanding any provision of this Agreement to the contrary, nothing in this
Agreement shall be deemed to constitute an agreement to transfer or assign any
Assumed Contract if an attempted transfer or assignment, without the consent of
any person, entity or governmental or regulatory authority, would constitute a
breach thereof or in any way adversely affect the rights of Purchaser or the
Sellers thereunder. Each Seller and Purchaser shall use its commercially
reasonable efforts to obtain any consents or waivers required to assign to
Purchaser all rights, benefits and interests under each Assumed Contract without
any conditions to such transfer or changes or modifications of the terms
thereunder (including pricing terms), or make available to Purchaser the
practical benefit of any such Assumed Contract) as permitted by the terms
thereof, in a manner to permit the Business to be conducted in all material
respects as currently conducted following the Closing; provided, however, that
the assignment of any agreement may (but is not required to) include a full or
partial release of all obligations of the Sellers from any such agreement.

ARTICLE 2
INDIVIDUAL REPRESENTATIONS AND WARRANTIES
OF THE MEMBER GUARANTORS

Each Member Guarantor hereby severally as to itself only (based on and limited
to such Member Guarantor’s percentage listed in Schedule 2) and not
jointly,represents and warrants to Purchaser that, as of the date of this
Agreement and as of the Closing Date:

2.1   Organization and Good Standing.   If such Member Guarantor is a
corporation or limited liability company, as the case may be, that it is duly
incorporated, formed or organized, validly existing and in good standing under
the laws of the state of its incorporation, formation or organization, as the
case may be. Each such Member Guarantor which is a corporation or limited
liability company, as the case may be, has the necessary corporate or limited
liability company power and authority to carry on its business as it is now
being conducted.

2.2   Power and Authority.   Such Member Guarantor has the requisite power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby.

2.3   Due Execution; Binding Effect.   This Agreement, and each other
certificate, agreement, document or instrument to be executed and delivered by
such Member Guarantor in connection with the transactions contemplated by this
Agreement, has been or will be, as applicable, duly and validly executed and
delivered by such Member Guarantor and, assuming the due authorization,
execution and delivery hereof and thereof by the other parties thereto,
constitutes or will constitute, as applicable, a legal, valid and binding
obligation of such Member Guarantor, enforceable against such Member Guarantor
in accordance with its terms.

8


--------------------------------------------------------------------------------


2.4   No Violation; Consents.   Except for consents of, notices to, or filings
with, the Federal Trade Commission and the Department of Justice pursuant to the
HSR Act (as defined herein) and except as set forth in Schedule 3.4, the
execution, delivery and performance by such Member Guarantor of this Agreement,
and each other certificate, agreement, document or instrument to be executed and
delivered by such Member Guarantor in connection with the transactions
contemplated by this Agreement, the consummation of the transactions
contemplated hereby and thereby, and the fulfillment of and compliance with the
terms and conditions hereof and thereof, do not and will not, with or without
the passing of time or the giving of notice, or both:

(a)    violate or conflict with any provision of the organizational documents of
such Member Guarantor, as applicable;

(b)   breach or otherwise constitute or give rise to a default under, result in
the loss of any benefit under or permit the acceleration of any obligation under
any contract, commitment or other obligation to or by which such Member
Guarantor is a party or is bound;

(c)    violate any statute, ordinance, law, rule, regulation, judgment, order or
decree of any court or other governmental or regulatory authority to which such
Member Guarantor is subject; or

(d)   require any consent, approval, order or authorization of, notice to, or
filing, recording, registration or qualification with any person, entity, court
or governmental or regulatory authority.

2.5   No Amounts Owed to Member Guarantors.   No Seller owes or is obligated to
pay such Member Guarantor any amount, and such Member Guarantor has no claim of
any kind against any Seller or any affiliate, employee, officer, director or
manager of any Seller, in either case, for which Purchaser shall become liable
or for which the Acquired Assets will be subject to any Lien.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers, jointly and severally, hereby represents and warrants to
Purchaser that as of the date of this Agreement and as of the Closing Date:

3.1   Organization and Good Standing.   Each Seller is a corporation or limited
liability company, as the case may be, duly incorporated, formed or organized,
validly existing and in good standing under the laws of the state of its
incorporation, formation or organization, as the case may be. Seller has the
necessary corporate or limited liability company power and authority to carry on
its Business as it is now being conducted and to own and lease the properties
and assets it now owns and leases. Schedule 3.1 sets forth a true, correct and
complete list of all jurisdictions in which each Seller is operating its
Business, and each Seller is duly qualified or licensed to transact Business and
is in good standing as a foreign company in each jurisdiction where the
character of its activities requires such qualification.

3.2   Power and Authority.   Each Seller has the requisite power and authority
to enter into this Agreement and each other certificate, agreement, document or
instrument to be executed and delivered by it in connection with the
transactions contemplated by this Agreement, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by each Seller of this
Agreement and each other certificate, agreement, document or instrument to be
executed and delivered by it in connection with the transactions contemplated by
this Agreement, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate or other action,
and no other corporate or other proceedings on the part of any Seller are
necessary to authorize the execution, delivery and performance of this Agreement
and each other certificate, agreement, document or instrument to be executed and
delivered by it in connection with the transactions contemplated by this
Agreement.

9


--------------------------------------------------------------------------------


3.3   Due Execution; Binding Effect.   This Agreement and each other
certificate, agreement, document or instrument to be executed and delivered by
each Seller in connection with the transactions contemplated by this Agreement,
have been or will be, as applicable, duly and validly executed and delivered by
each Seller and, assuming the due authorization, execution and delivery hereof
and thereof by each other party hereto and thereto, each constitutes or will
constitute, as applicable, a legal, valid and binding obligation of each Seller,
enforceable against each Seller in accordance with its terms.

3.4   No Violation; Consents.   Except for consents of, notices to, or filings
with, the Federal Trade Commission and the Department of Justice pursuant to the
Hart-Scott-Rodino Antitrust and Improvement Act of 1976, as amended (the “HSR
Act”), and except as set forth on Schedule 3.4, the execution, delivery and
performance by Sellers of this Agreement, and each other certificate, agreement,
document or instrument to be executed and delivered by it in connection with the
transactions contemplated by this Agreement, the consummation of the
transactions contemplated hereby and thereby, and the fulfillment of and
compliance with the terms and conditions hereof and thereof do not and will not,
with or without the passing of time or the giving of notice, or both:

(a)    violate or conflict with any provision of the Certificate of Formation,
the Operating Agreement or other organizational document, as the case may be, of
any Seller;

(b)   breach or otherwise constitute or give rise to a default under, result in
the loss of any benefit under or permit the acceleration of any obligation under
any contract, commitment or other obligation to or by which any Seller is a
party or is bound;

(c)    violate any statute, ordinance, law, rule, regulation, judgment, order or
decree of any court or other governmental or regulatory authority to which any
Seller is subject; or

(d)   require any consent, approval, order or authorization of, notice to, or
filing, recording, registration or qualification with any person, entity, court
or governmental or regulatory authority, other than “Leases” pursuant to the
“Leased Real Property” (as defined in Section 3.8) which require consent to
assign.

3.5   Subsidiaries.

No Seller has any subsidiaries other than the subsidiaries listed on Schedule
3.5. Except for such subsidiaries listed on Schedule 3.5, Seller (i) does not
own or control any securities or own other investments in any person or entity;
and (ii) is not a participant in any joint venture, partnership or similar
arrangement.

3.6   Financial Statements.

(a)    Schedule 3.6(a) sets forth (i) the audited financial statements of First
American Holding for the years ended December 31, 2000, 2001, and 2002, (ii) the
unaudited financial statements of First American Holding for the year ended
December 31, 2003, and (iii) the unaudited financial statements of First
American Holding for the two month period ended February 29, 2004(collectively,
the “Initial Financial Statements”). Except as set forth in Schedule 3.6(b), the
Initial Financial Statements were prepared in accordance with GAAP, may be
reconciled with the books and records of First American Holding, and fairly
present in all material respects the financial condition of First American
Holding as of the dates indicated therein and the results of operations of First
American Holding for the periods covered thereby, subject to the lack of
footnote disclosure and changes resulting from normal year-end adjustments for
the unaudited financial statements, none of which, in the aggregate, would
reasonably be likely to have a Material Adverse Effect. When delivered to
Purchaser pursuant to Section 5.6, the “Final Financial Statements” (as defined
in Section 5.6) will have been prepared in accordance with GAAP, will be
reconcilable with the books and records of First American Holding and will
fairly present in all material respects the financial condition of First
American Holding as of

10


--------------------------------------------------------------------------------


the dates indicated therein and the results of operations of First American
Holding for the period covered thereby.

(b)   Notwithstanding anything to the contrary, Sellers and Member Guarantors
shall not be liable to the Purchaser or any other person, and Purchaser and its
assignees shall have absolutely no claims against Sellers or the Member
Guarantors, for a breach of this Section 3.6 whether through Article 10 or
otherwise, for the manner or year in which Sellers have booked (or not booked,
as the case may be) or reserved (or not reserved, as the case may be) any
liabilities or expenses relating to changes in or new laws or interpretations of
such laws (including, but not limited to, statutes, ordinances, regulations,
administrative proceedings, lawsuits, interpretations by any regulatory agency
or any similar actions causing such changes in laws, new laws or changes in
interpretations), judicial or administrative judgments (including, but not
limited to, the Georgia Lawsuits and Georgia House Substitute to Senate Bill 157
or any related or similar bill which prohibits the Bank Model (as defined
herein) in Georgia (the “Proposed Georgia Law”), arbitration decisions, rulings,
orders, any changes affecting the industry of the Business in general (the
“Industry”), and the like, regardless whether pending as of the date of this
Agreement or arising after the date of this Agreement; provided, however, that
this Section 3.6(b) shall not relieve Sellers from disclosing to Purchaser the
matters described in this Section 3.6(b) to the extent required pursuant to
Section 5.8.

3.7   No Undisclosed Liabilities.   Except as set forth in Schedule 3.7, Sellers
do not have any indebtedness, liability, or obligation of any nature that is
required by GAAP to be reflected on a balance sheet except (a) those reflected
in the Latest Balance Sheet of First American Holding, or (b) liabilities
incurred since the date of the Latest Balance Sheet in the ordinary course of
Business consistent with such Sellers’ past practices. Sellers do not have any
obligations (absolute or contingent) to provide funds on behalf of, or to
guarantee or assume any debt, liability or obligation of, any person or entity
that will be an Assumed Liability or result in a Lien on the Acquired Assets.

3.8   Real Property.   Seller does not own any real property. Schedule
3.8(a) sets forth a correct and complete list of the real property leased by
each Seller (the “Leased Real Property”), and Seller has previously delivered
(or will have delivered within 20 days after the date of this Agreement) to
Purchaser a true and complete copy of all its real property leases and
agreements in respect of the Leased Real Property (collectively, the “Real
Property Leases,” and together with the leased personal property, the “Leases”).
Except as set forth on Schedule 3.8(b), Seller holds an unencumbered interest in
the leasehold estate of all such Leased Real Property and is not a party to any
oral leases in respect thereof. None of such Leased Real Property is carried as
an asset on the books of Seller other than as leasehold improvements. None of
such Leased Real Property is subject to any easement, right of way, grant,
building or use restriction, exception, reservation, limitation or other
impediment, except as would not reasonably be likely, in the aggregate, to have
a Material Adverse Effect on the Business, and the Sellers currently enjoy
peaceful and undisturbed physical possession of all such Leased Real Property.
Seller does not use or have any interest in any real property, other than the
Leased Real Property. Seller is not in material violation of any zoning,
building or safety ordinance, regulation or requirement or other law or
regulation applicable to the operation of the Leased Real Property.

3.9   Title to Assets.

(a)    Except for the Leased Real Property, the leased tangible property set
forth on Schedule 3.9(a)(1) (the “Leased Personal Property”), and any licensed
Intellectual Property, Seller owns all of the Acquired Assets, free and clear of
any and all Liens other than (i) Liens for Taxes not yet due or in default and
payable without penalty and interest; (ii) Liens fully reflected or reserved
against in the Latest Balance Sheet; and (iii) Liens to be discharged by Seller
on or prior to Closing (which are set forth on Schedule 3.9(a)(2)). There are no
existing or proposed agreements, options, commitments or rights with, of or to
any person or governmental authority to acquire or to condemn,

11


--------------------------------------------------------------------------------


expropriate or otherwise take without payment any of the Acquired Assets or any
interest therein, and all of the tangible personal property included in the
Acquired Assets are in good repair and operating condition in all material
respects (normal wear and tear excepted). Seller has heretofore delivered (or
will have delivered within 20 days after the date of this Agreement) to
Purchaser a true and complete copy of all Leases and agreements in respect of
the Leased Personal Property, and, except as set forth on Schedule 3.9(a)(3),
Seller holds an unencumbered interest in the leasehold estate of all such Leased
Personal Property and is not a party to any oral leases in respect thereof. None
of such Leased Personal Property is carried as an asset on the books of Seller.
None of the Acquired Assets are subject to any sublease, license or grant of any
rights thereto to any third party, other than as set forth in Schedule
3.9(a)(4).

(b)   Except as set forth on Schedule 3.9(b)(1), the Acquired Assets constitute
all assets and properties necessary to permit Sellers to conduct the Business in
accordance with such Seller’s past practices. Schedule 3.9(b)(2) sets forth a
complete list of all assets that are shared by Seller and any of the Excluded
Businesses.

3.10   Intellectual Property.

(a)    Schedule 3.10(a) contains a correct and complete description of all
“Registered Intellectual Property” (as defined herein).

(b)   Schedule 3.10(b) contains a correct and complete description of all
“Intellectual Property” licensed to any Seller from a third party or licensed by
any Seller to a third party.

(c)    Except as set forth on Schedule 3.10(c):

(i)          Seller owns good, valid, legal and beneficial title to, or, with
respect to Intellectual Property licensed to Seller, a valid right to use, all
of the Intellectual Property, free and clear of any and all Liens;

(ii)        No royalty, payment or other fee is required to be paid by Seller to
any individual, entity or governmental authority in respect of the use of any of
the Intellectual Property;

(iii)       Sellers have the exclusive right to their use of all of the
Intellectual Property owned by Sellers and have not granted any license or other
rights to any person or entity in respect of the Intellectual Property;

(iv)        There are no restrictions on the ability of Sellers (or any
successor to or assignee from Seller) to use and exploit any or all of Seller’s
rights in the Intellectual Property owned by Seller;

(v)         To the Knowledge of Sellers, all statements contained in all
applications prepared by Seller for the registration of any Intellectual
Property were, are and will be, as the case may be, true, correct and complete;

(vi)        The current and past conduct of the Business of Sellers and the use
by Sellers of the Intellectual Property do not infringe, and Sellers have not
received, and, to Sellers’ Knowledge, no fact or circumstance exists which could
give rise to, any notice, demand, action, proceeding, complaint, threat or claim
alleging infringement of, any patent, trademark, trade name, trade secret,
obligation of confidence or other proprietary, contract or intellectual property
right of any individual, entity or governmental authority;

(vii)      There is no claim or demand of any person or entity pertaining to, or
any proceeding which is pending or, to the Knowledge of Sellers, threatened that
challenges the rights of Sellers in respect of any Intellectual Property and
none of the Intellectual Property is subject to any

12


--------------------------------------------------------------------------------


outstanding order, ruling, decree, judgment or stipulation by or with any court,
tribunal, arbitrator or governmental or regulatory authority;

(viii)     To Sellers’ Knowledge, none of the owned Intellectual Property of
such Sellers is being infringed by any other person or entity; and

(ix)        Sellers are not in breach of any agreement under which they acquire
or have acquired any claim in any Intellectual Property, and, to Sellers’
Knowledge, no party with whom Sellers have an agreement relating to any
Intellectual Property is in breach of such agreement.

(d)   For purposes of this Agreement, the following terms shall have the
following meanings:

(i)          “Intellectual Property” means all intellectual property (other than
off-the-shelf software that can be transferred without the consent of any
party), whether in existence or under development, owned, held or used by Seller
in the Business, including, without limitation: (i) all inventions, improvements
and discoveries, whether or not reduced to practice and whether or not made the
subject of a pending patent application or applications; (ii) national, regional
and multinational statutory invention registrations, patents, patent
registrations and patent applications (including all reissues, division,
continuations, continuations in part, extensions, reexaminations and all foreign
counterparts) and all rights therein provided by international treaties or
conventions and any and all improvements or enhancements to the inventions
disclosed in each such registration, patent or application; (iii) all
trademarks, service marks, trade dress, get-up, logos, trade names, domain names
and corporate names, and all associated goodwill, whether or not registered,
including all rights under all trademark applications and all trademarks
registered in the trademark offices or authorities of all nations throughout the
world, and all rights therein provided by international treaties and
conventions; (iv) all copyrights (registered or otherwise) and all rights under
any registrations and applications for registration thereof, and all rights
therein provided by international treaties or conventions; (v) all computer
hardware and computer software, including source codes, interfaces, operating
systems, file and data models, specifications, data, databases, files,
documentation and any and all other materials related thereto, and all
intellectual property rights in and to any of the foregoing, including any
copyrights; (vi) all confidential information and trade secrets, including
formulas, compositions inventions and conceptions of inventions, whether
patentable or unpatentable and whether or not reduced to practice; (vii) all
rights to obtain any rights to apply for patents, and to register trademarks,
industrial design and copyrights or other intellectual property rights;
(viii) all rights and benefits under any license arrangements or agreements with
any third parties whether express, implied or by reason of conduct or nature of
trade in respect of any of the foregoing; and (ix) all rights whether arising at
law, in equity or by course of conduct, under any agreements under which Seller
may make any claim to any right, title or interest in any of the foregoing or
related possessory or other proprietary right of any individual, entity or
governmental authority.

(ii)        “Registered Intellectual Property” means all United States,
international and foreign (i) patents and patent applications (including
provisional applications); (ii) registered trademarks and service marks,
applications to register trademarks or service marks, intent-to-use
applications, other registrations or applications to trademarks or service
marks; (iii) registered copyrights and applications for copyright registration;
(iv) any mask work registrations and applications to register mask works; and
(v) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued by, filed with, or
recorded by, any state, government or other public legal authority to protect or
perfect Seller’s rights in such Intellectual Property other than filings to
perfect Liens or other security interests in such Intellectual Property.

13


--------------------------------------------------------------------------------


3.11   Notes and Receivables.

(a)    (i)          Each Seller has delivered to Purchaser complete and accurate
information in all material respects (either on computer disk or hard copy
format) of all receivables of Seller, including, without limitation, information
with respect to aging dated within ten (10) days of the date of the execution of
this Agreement. None of Sellers’ receivables have been written off by Sellers
since the Latest Balance Sheet, have been factored, pledged, turned over for
collection or assigned to any person or third party, other than in the ordinary
course of Sellers’ business consistent with past practices, and pledges of
receivables to Bank One, which shall be discharged by Sellers on or prior to the
Closing Date. Provided, however, all the promissory notes receivables created
under the bank model (the “Bank Model”) created pursuant to the agreements
described on Schedule 3.11(a) (the “Bank Agreements”), are owned by Community
State Bank, and not by Sellers; provided, however, that any receivables that may
have been assigned by Community State Bank to the Sellers in accordance with the
Bank Agreements will be assigned to the Purchaser at the Closing.

(ii)        All receivables of Sellers resulting from indebtedness of customers
of Sellers (but not including the receivables created under the Bank Model)
included in the Acquired Assets (the “Business Receivables”) are valid and at
the time of their creation complied in all material respects with all laws and
regulations applicable thereto and pursuant to an agreement that complied in all
material respects with all laws and regulations. All receivables created under
the Bank Model have been created in accordance with the Bank Agreements insofar
as the acts of Sellers are concerned. None of Seller’s Business Receivables are
subject to any valid defenses, counterclaims or rights of setoff (including
defenses arising out of violations of usury laws), other than (x) defenses
arising out of applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights in general,
and (y) the right of a customer to rescind an agreement under applicable law.
All Business Receivables of Seller were originated in the ordinary course of
business and were made pursuant to such Seller’s standard customer agreement
(other than the employee loans which have been disclosed to the Purchaser),
which agreements are legal, valid and binding and enforceable against the
account payor in accordance with their terms. Provided, however, all of the
provisions of this Section 3.11(a)(ii) shall be deemed null and void ab initio
with respect to such Business Receivable on the earliest to occur of the date
that such Business Receivable is redeemed, paid off, renewed, rolled-over,
replaced or resolved pursuant to collection efforts or written off no later than
ninety (90) days after the due date of the particular Business Receivable;
provided, further, that any liability of Sellers to any account debtor or
governmental agency or body in connection with any Business Receivable shall
remain the sole responsibility of Sellers (or Community State Bank as to the
business receivables at the date of Closing it owns) unless such liability
arises as a result of an action, omission or event by the Purchaser after the
Closing. All of the Business Receivables will be assigned by Sellers to
Purchaser at Closing without any warranty of collectibility, but nevertheless
such Business Receivables will be subject to this Section 3.11(a)(ii).

(b)   Schedule 3.11(b) hereto sets forth a correct and complete list of each
note receivable, account receivable and other receivable owned by or due to
Seller, including any reserves associated therewith, that individually is
(i) over $15,000; or (ii) entered outside of the ordinary course of such
Seller’s Business consistent with its past practices.

14


--------------------------------------------------------------------------------

3.12   Contracts and Commitments.   Schedule 3.12(a) sets forth a correct and
complete list of all material contracts, agreements and commitments that remain
in effect or which the parties thereto continue to operate under, including,
without limitation, all of the following:

(a)    all indentures, security agreements, and other agreements and instruments
relating to the borrowing of money by Seller or the creation of any Lien on the
Acquired Assets;

(b)   all form agreements and form customer contracts that are currently in
effect for short-term consumer loans and all other customer agreements and
contracts that are currently in effect for short-term consumer loans not in
accordance with any such form that are still open and not charged off;

(c)    all management agreements, consulting agreements, arrangements or
agreements related to temporary services of any kind that require payments,
individually, greater than $25,000 annually, and employment agreements;

(d)   all union and other collective bargaining agreements;

(e)    all agreements and licenses in respect of the Intellectual Property;

(f)    all current contracts or outstanding commitments relating to the sale by
Seller of any asset other than in the ordinary course of Business consistent
with such Seller’s past practices;

(g)    all agreements for capital expenditures in excess of $25,000 for any
single project;

(h)   all joint venture agreements;

(i)    all agreements requiring the consent of any party thereto to the
consummation of the transactions contemplated by this Agreement;

(j)     all Leases in respect of the Leased Real Property and the Leased
Personal Property;

(k)   all agreements prohibiting, partially restricting, or otherwise limiting
the ability of Sellers to compete, solicit customers or otherwise conduct any
business anywhere in the world; and

(l)    other than as addressed above and other than utility contracts (“Utility
Contracts”), all other agreements, contracts and commitments that involve
payments of more than $25,000 in any single year, or that are otherwise material
to such Seller.

Except as set forth on Schedule 3.12(b), each contract, agreement or commitment
listed on Schedule 3.12(a) was entered into in the ordinary course of business
consistent with such Seller’s past practices, is in full force and effect, is
valid and enforceable in accordance with its terms, and constitutes a legal and
binding obligation of Seller, and, to Seller’s Knowledge, each other party
thereto. Seller has neither given nor received, and no fact or circumstance
exists which could give rise to, any notice of default, termination or partial
termination under any contract or agreement listed on Schedule 3.12(a) and
included in the Acquired Assets, and there is no existing or continuing default
by Seller or, to the Knowledge of Seller, any other party in the performance or
payment of any obligation under any such contract or agreement, other than
defaults by customers of a Seller (and of Community State Bank) in the ordinary
course of business, and Sellers are in compliance in all material respects with
the provisions of each such contract or agreement. Sellers have previously
delivered (or will have delivered within 20 days after the date of this
Agreement) to Purchaser a correct and complete copy of each contract or
agreement required to be listed on Schedule 3.12(a).

15


--------------------------------------------------------------------------------


3.13   Ordinary Course of Business.   Except as set forth on Schedule 3.13, or
as relates to the Georgia Lawsuits or to the Proposed Georgia Law, since
December 31, 2003, each Seller has conducted its Business in the ordinary course
consistent with such Seller’s past practices, and, without limiting the
generality of the foregoing, since such date:

(a)    each Seller has not suffered any Material Adverse Effect;

(b)   there has been no destruction or loss of or to any of the Acquired Assets,
whether or not covered by insurance, or any deterioration in the condition of
the Acquired Assets, except in each case, as would not reasonably be likely, in
the aggregate, to have a Material Adverse Effect on Sellers other than
charge-offs of receivables in the ordinary course of business;

(c)    there has been no sale, transfer or other disposition of any material
assets, other than in the ordinary course of Business consistent with such
Seller’s past practices;

(d)   the books, accounts and records of Seller have been maintained in the
usual, regular and ordinary manner in accordance with GAAP;

(e)    there has been no labor dispute, organizational effort by any union,
unfair labor practice charge or employment discrimination charge, nor
institution or threatened institution of any effort, complaint or other
proceeding in connection therewith, involving such Seller;

(f)    there has been no amendment, termination or waiver of any right of Seller
under any contract or agreement material to Sellers or under any governmental
license, permit or authorization, other than in the ordinary course of Business
consistent with such Seller’s past practices;

(g)    there has been no: (i) increase in the compensation, distribution or in
the rate of compensation, distribution or commissions payable or to become
payable by Sellers to any “Employees” (as defined in Section 3.21(a)), salesman,
independent contractors or agents of Sellers, other than in the ordinary course
of Business consistent with such Seller’s past practices; (ii) increase in any
payment of or commitment to pay any distribution, bonus, profit sharing or other
extraordinary compensation to any Employee, salesman, independent contractor or
agent of Seller, other than in the ordinary course of Business consistent with
such Seller’s past practices; or (iii) grant or commitment to grant any increase
in or right to severance or termination pay or any other compensation,
distribution or benefits payable to any Employee upon a change of control of any
Seller; provided, however, this provision does not apply to any “Excluded
Employees” (as defined in Section 9.5(a));

(h)   as of the date of this Agreement, there has been no change in any law or
regulation applicable to Seller in any jurisdiction in which any Seller conducts
its Business, except as would not, in the aggregate, have a Material Adverse
Effect;

(i)    there has been no Lien created on or in any of the Acquired Assets or
assumed by Seller with respect to any of the Acquired Assets, other than in the
ordinary course of Business consistent with such Seller’s past practices;

(j)     there has been no creation of, amendment to or contributions, grants,
payments or accruals for or to the credit of any employee of Sellers with
respect to any bonus, incentive compensation, deferred compensation, profit
sharing, retirement, pension, group insurance or other benefit plan, or any
union, employment or consulting agreement or arrangement, other than in the
ordinary course of business consistent with such Seller’s past practices; and

(k)   Sellers have neither made nor committed to make any capital expenditures,
other than in the ordinary course of business or as contemplated by this
Agreement.

3.14   Litigation.   Except as set forth on Schedule 3.14, there is no
litigation, action, suit, arbitration, mediation, hearing or governmental
investigation pending or, to the Knowledge of Seller, threatened

16


--------------------------------------------------------------------------------


against Seller (i) which affects the legality, validity or enforceability of
this Agreement or the transactions contemplated hereby or which seeks to obtain
damages or obtain relief as a result of the transactions contemplated by this
Agreement, or (ii) which would reasonably be likely to have a Material Adverse
Effect on Sellers or the Acquired Assets. No judgment, award, order or decree
has been rendered against Sellers which is still outstanding. Except as set
forth in Schedule 3.14, there is no action or suit by Sellers pending or
threatened against any other party, including, without limitation, any action
brought by Sellers to enforce any non-competition agreement, other than
collection actions by Sellers to collect their (and Community State Bank’s)
receivables in accordance with past practices.

3.15   Compliance with Laws; Federal Regulations.

(a)    Except as set forth on Schedule 3.15(a), Sellers are in compliance with,
and have in the past three years (except for the settled Arkansas lawsuits
identified on Schedule 3.14) complied, in all material respects, with all
statutes, laws, rules, regulations, orders, decrees and ordinances applicable to
it or the operation of its Business, including, without limitation, applicable
local, state and federal statutes and regulations with respect to short-term
loans, usury statutes, the Equal Credit Opportunity Act and Regulation B
promulgated thereunder, the federal Truth-in-Lending Act and Regulation Z
promulgated thereunder, the federal Fair Credit Reporting Act, the Federal Trade
Commission’s Rule on Credit Practices, and any statutes or regulations with
respect to the collection of debts, and Sellers have not received written notice
of any such violation; provided, however, that other than as specifically
provided in Section 3.11(a)(ii), the Sellers and the Member Guarantors are not
and shall not be responsible or liable to Purchaser or its assignees (i) for the
Purchaser’s or its assignees’ operations of the Business on and after the
Closing Date or (ii) for a breach of this Section 3.15(a) as a result of changes
in laws or interpretations of such laws (including, but not limited to,
statutes, ordinances, regulations, administrative proceedings, lawsuits,
interpretations by any regulatory agency or any similar actions causing such
changes in laws, new laws or changes in interpretations), judicial or
administrative judgments (including, but not limited to, the Georgia Lawsuits,
Proposed Georgia Law or threatened lawsuits against other persons in the
Industry), arbitration decisions, or rulings or orders affecting the Industry in
general, and the like, regardless whether pending as of the date of this
Agreement or arising after the date of this Agreement; provided, however, that
this Section 3.15(a) shall not relieve the Sellers from disclosing to the
Purchaser those items which are required to be disclosed by the Sellers to the
Purchaser pursuant to Section 5.8. Except as set forth on Schedule 3.14 or
Schedule 3.15(a), no Seller has been presently charged with nor has received,
any written notice of any adverse proceeding material to Sellers or the Business
that remains unresolved as of the date of this Agreement. Provided, however,
that all provisions of this Section 3.15(a), insofar as is applicable to
Business Receivables, shall be deemed null and void ab initio with respect to
each and every Business Receivable on the earliest to occur of the date that
such Business Receivable is redeemed, paid off, renewed, rolled-over, replaced
or resolved pursuant to collection efforts or written off no later than ninety
(90) days after the due date of the particular Business Receivable; provided,
further, that any liability to any account debtor or governmental agency or body
in connection with a Business Receivable remain the sole responsibility of
Sellers (or as to the receivables of Community State Bank at the Closing shall
be governed by the Bank Agreements).

(b)   Neither Sellers nor any of their subsidiaries nor any person or entity
controlling, controlled by or under common control with Sellers or any of its
subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Neither Sellers nor any of their subsidiaries
is an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined under the Investment Company Act
of 1940, as amended.

3.16   Permits and Licenses.   Except as set forth on Schedule 3.16(a) or as a
result of changes in laws or interpretations of such laws (including, but not
limited to, statutes, ordinances, regulations, administrative proceedings,
lawsuits, interpretations by any regulatory agency or any similar actions

17


--------------------------------------------------------------------------------


causing such changes in laws, new laws or changes in interpretations), judicial
or administrative judgments (including, but not limited to, the Georgia Lawsuits
and the Proposed Georgia Law), arbitration decisions, rulings, orders, any
changes affecting the Industry in general, and the like regardless whether
pending as of the date of this Agreement or arising after the date of this
Agreement, each Seller (i) has all material licenses, permits, approvals and
authorizations required by federal, state and local governmental or regulatory
authorities which are necessary to conduct the Business in a manner consistent
with Seller’s past practices, to own or hold under lease the Acquired Assets it
owns or holds under lease and to perform all of its obligations under the
agreements to which it is a party, including without limitation, all licenses
and regulatory approvals relating to deferred presentment, deferred deposit, and
short-term and other loan transactions; and (ii) is in compliance with all such
licenses, permits, approvals and authorizations, except, in each case as would
not reasonably be likely to have, in the aggregate, a Material Adverse Effect on
any Seller or the Acquired Assets. Schedule 3.16(b) sets forth a correct and
complete list of all such licenses, permits, licenses, approvals and
authorizations and, except as set forth on Schedule 3.16(b)(1), to Sellers’
Knowledge, no suspension, cancellation or imposition of limitations of any of
them is threatened.

3.17   Taxes.   Except as set forth on Schedule 3.17(a):

(a)    Sellers have timely filed all “Tax Returns” (as hereinafter defined) that
it was required to file, all such Tax Returns were correct and complete in all
material respects, and all Taxes owed by Seller (whether or not shown on any Tax
Return) have been paid. Sellers are not currently the beneficiary of any
extension of time within which to file any Tax Return. To Sellers’ Knowledge, no
claim has ever been made by an authority in a jurisdiction where Sellers do not
file Tax Returns that they are or may be subject to taxation by that
jurisdiction. There are no Liens on any of the Acquired Assets of Sellers that
arose in connection with any failure (or alleged failure) to pay any Tax.

(b)   Sellers have accrued, withheld or paid to the applicable tax authority all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, owner or other third
party, and all Form W-2 and 1099 required with respect thereto have been
properly completed and timely filed.

(c)    No officer (or employee responsible for Tax matters) of Sellers expects
any authority to assess any additional Taxes for any period for which Tax
Returns have been filed. There is no ongoing audit or examination or, to the
Sellers’ Knowledge, other investigation by any governmental or regulatory
authority of the Tax liability of Seller, and there is no dispute or claim
concerning any Tax liability of Seller either (i) claimed or raised by any
authority in writing or (ii) as to which Sellers have Knowledge (or owners or
employees of Sellers responsible for Tax matters has knowledge) based upon
personal contact with any agent of such authority. Schedule 3.17(b) lists all
federal, state, local, and foreign income Tax Returns filed with respect to
Sellers for taxable periods ended on or after December 31, 2000, indicates any
Tax Returns since Seller’s formation that have been audited and indicates any
Tax Returns of Seller that currently are the subject of audit. Sellers have
delivered (or will have delivered within 20 days after the date of this
Agreement) to Purchaser correct and complete copies of all income Tax Returns
(specifically excluding any lost property Tax Returns), examination reports, and
statements of deficiency assessed against or agreed to by such Sellers since
December 31, 2000.

(d)   Sellers have not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

(e)    The unpaid Taxes of Sellers (A) did not, as of the most recent fiscal
month end, exceed the reserve for Tax liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the Latest Balance Sheet (rather than in any
notes thereto) and (B) do not exceed that reserve as adjusted for the passage of
time

18


--------------------------------------------------------------------------------


through the Closing Date in accordance with the past custom and practice of
Seller in filing its Tax Returns.

(f)    None of the Assumed Liabilities is an obligation to make a payment that
is not deductible under Code Section 280G. Seller (i) has not been a member of
an affiliated group filing a consolidated federal income Tax Return or a member
of any group of entities filing a combined or consolidated Tax Return, other
than consolidated Tennessee franchise Tax Returns; (ii) has never elected to be
(or been) taxed as corporation for federal, state, local or foreign tax
purposes; and (iii) has no liability for the Taxes of any individual or entity
under Regulation § 1.1502-6 promulgated under the Code (or any similar provision
of state, local or foreign law), as a transferee or successor, by contract, or
otherwise.

(g)    For purposes of this Agreement, the following terms shall have the
following meanings:

(i)          “Tax” or “Taxes” means any federal, state, local, or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including Taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not
and including any obligation to indemnify or otherwise assume or succeed to the
Tax liability of any other person or entity.

(ii)        “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

3.18   Insurance.   Schedule 3.18 hereto contains a complete list and
description (including the expiration date, premium amount and coverage
thereunder) of all policies of insurance and bonds presently maintained by, or
providing coverage for Sellers or any of its officers, directors, managers or
employees in their capacities as such, together with a complete list of all
material claims made within the last two (2) years and all pending claims under
any such policies or bonds, other than claims with respect to health, medical
and other similar insurance. Sellers have complied in all material respects with
all terms, obligations and provisions of each of such policies and bonds and
have paid all premiums due thereon, and no notice of cancellation with respect
thereto has been received by Sellers. To the Knowledge of Sellers, no state of
facts exists with respect to which Sellers would file in the ordinary course of
its Business consistent with such Seller’s past practices, but has not filed,
any material insurance claim.

3.19   Environmental.

(a)    Each of Seller and each Seller’s leasehold interest in the Leased Real
Property are and have been in compliance in all material respects with all
“Environmental Laws” (as hereinafter defined);

(b)   To the Knowledge of Sellers, there has been no “Release” (as hereinafter
defined) by any Seller at any of the Leased Real Property, or, to the Knowledge
of Sellers, at any disposal or treatment facility which received “Hazardous
Substances” (as hereinafter defined) generated by or from such Seller and/or the
Leased Real Property;

(c)    No “Environmental Action” (as hereinafter defined) is pending, has been
asserted against or, to the Knowledge of Sellers, is threatened against any
Seller;

(d)   To the knowledge of Sellers, the Leased Real Property has not been used as
a treatment or disposal site for any Hazardous Substances during the period of
Seller’s operation thereof;

19


--------------------------------------------------------------------------------


(e)    Each Seller holds all licenses, permits and approvals required by that
Seller by any regulatory authority under any Environmental Laws in connection
with the operation of the Business;

(f)    With respect to Sellers and the Leased Real Property, Sellers are not
aware of and have not received any written notification pursuant to any
Environmental Laws that (i) any work, repairs, corrective or remedial action,
construction or capital expenditures are required to be made as a condition of
continued compliance with any Environmental Laws or any license, permit or
approval issued pursuant thereto; (ii) any material license, permit or approval
under any Environmental Laws is about to be reviewed, made subject to
limitations or conditions, revoked, withdrawn or terminated; or (iii) any
events, conditions, circumstances, activities, practices, incidents, actions or
omissions may interfere with or prevent compliance or continued compliance with
any Environmental Law; and

(g)    Sellers have previously delivered (or will have delivered within 20 days
after the date of this Agreement) to Purchaser a copy of all reports,
assessments, investigations, permits, correspondence and other documents and
information whatsoever which relate to the compliance status of such Seller or
the Leased Real Property under any Environmental Laws.

(h)   For the purposes of this Section 3.19, the following terms shall have the
following meanings:

(i)          “Environmental Action” means any complaint, summons, action,
citation, notice, directive, order, claim, litigation, investigation, request
for information, judicial or administrative proceeding or action, judgment,
letter or other communication from any person or regulatory authority involving
or alleging violations of Environmental Laws or Releases or threatened Releases
of Hazardous Substances.

(ii)        “Environmental Laws” means all applicable federal, state or local
laws, statutes, ordinances, rules, regulations, orders, principles of common
law, judgments, decrees, permits, licenses or other binding determinations of
any regulatory authority, now or hereafter in effect, imposing liability,
establishing standards of conduct or otherwise relating to pollution or
protection of the environment (including, without limitation, natural resources,
surface water, groundwater, soils, and ambient air), human health and safety,
land use matters or the presence, use, generation, treatment, storage, disposal,
Release or threatened Release, transport or handling of Hazardous Substances.

(iii)       “Hazardous Substances” means (a) any substance, material, element,
compound, waste or chemical, whether solid, liquid or gaseous which is defined,
listed or otherwise classified or regulated in any way as a “contaminant,”
“pollutant,” “toxic pollutant,” “toxic substance,” “hazardous substance,”
“hazardous waste,” “special waste,” or “solid waste” under any Environmental
Laws; (b) petroleum and its refined products; (c) polychlorinated biphenyls;
(d) radon; and (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws.

(iv)  “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, migrating,
dumping or disposing of any Hazardous Substances (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
Hazardous Substances) into the indoor or outdoor environment.

3.20   Employee Benefits.

(a)    Schedule 3.20(a) lists, with respect to each Seller and any trade or
business (whether or not incorporated) which is treated as a single employer
with Seller (an “ERISA Affiliate”) within the meaning of Section 414(b), (c),
(m) or (o) of the Internal Revenue Code of 1986, as amended (the

20


--------------------------------------------------------------------------------


“Code”), all employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
which Seller is a plan sponsor, participating employer, or with respect to which
Employees are participants or eligible to participate, or which is required to
be aggregated with a Business ERISA Plan for purposes of nondiscrimination
testing under Code Section 410 or 401(k) (each a “Business ERISA Plan”).
Schedule 3.20(a) also separately lists, with respect to Seller, any plan,
benefit, program or arrangement not otherwise a Business ERISA Plan that
provides for (i) any supplemental retirement, severance, sabbatical, medical,
dental, vision care, disability, employee relocation, cafeteria benefit (Code
Section 125) or dependent care (Code Section 129), life insurance or accident
insurance plans, programs or arrangements for the benefit of Employees, (ii) any
bonus, pension, profit sharing, savings, deferred compensation or incentive
plans, programs or arrangements for the benefit of Employees, and (iii) any
other fringe or employee benefit plans, programs or arrangements that apply to
Employees (all of which, together with the Business ERISA Plans, are referred to
herein as the “Business Employee Plans”).

(b)   Each Seller has previously delivered (or will have delivered within 20
days after the date of this Agreement) to Purchaser a copy of each of the
Business Employee Plans and related plan documents (including trust documents,
insurance policies or contract, employee booklets, summary plan descriptions and
other authorizing documents, and, to the extent still in its possession, any
material employee communications relating thereto) and has, with respect to each
Business ERISA Plan which is subject to ERISA reporting requirements, provided a
copy of the most recent Form 5500 reports filed for the plan.

(c)    Any Business ERISA Plan intended to be qualified under Section 401(a) of
the Code is qualified, and has either obtained from the Internal Revenue Service
a favorable determination letter as to its qualified status under the Code, or
has applied to the Internal Revenue Service for such a determination letter.
Sellers have also furnished Purchaser with the most recent Internal Revenue
Service determination letter issued with respect to each such Business ERISA
Plan, and nothing has occurred since the issuance of each such letter which
could reasonably be expected to cause the loss of the tax-qualified status of
any Business ERISA Plan subject to Code Section 401(a).

(d)   No Business ERISA Plan is a “defined benefit plan” (as defined in
Section 3(35) of ERISA), and each Seller has no actual or potential liability
with respect to any defined benefit plan. Seller is not a party to, has not made
a contribution to, and has no liability or potential liability (including, but
not limited to, actual or potential withdrawal liability) with respect to any
multi-employer plans within the meaning of ERISA Section 4001(a)(3) or any
Business ERISA Plan of the type described in ERISA Section 4063 and 4064 or in
Code Section 413(c). Neither any Seller nor any affiliate of Seller, is subject
to any liability or penalty under Sections 4975 through 4980 of the Code or
Title I of ERISA with respect to any of the Business ERISA Plans. With respect
to the Business Employee Plans, all contributions attributable to plan years
ending on or prior to the Closing Date and all employer and salary reduction
employee contributions for the period prior to the Closing Date have been made
on or prior to the Closing Date.

(e)    No Business Employee Plan promises or provides any health, life or other
welfare benefits to retired or former employees of each Seller, other than as
required by Code Section 4980B.

(f)    Each Business Employee Plan, and any related trust, insurance contract or
fund (as applicable), has been administered in accordance with its terms and in
compliance with the requirements prescribed by any and all statutes, rules and
regulations (including ERISA and the Code), and each Seller has performed, or
caused to be performed by its responsible affiliate, all material obligations
required to be performed under the Business Employee Plans. With respect to each
Business ERISA Plan, each Seller has prepared (or has caused to be prepared) in
good faith and

21


--------------------------------------------------------------------------------


timely filed all requisite governmental reports (which were true and correct as
of the date filed) and has properly and timely filed and distributed or posted
all notices and reports to Employees required to be filed, distributed or posted
with respect to each such Business ERISA Plan. No suit, administrative
proceeding, action or other litigation has been brought, or to Seller’s
Knowledge is threatened, against or with respect to any Business Employee Plan,
including any audit or inquiry by the IRS or United States Department of Labor.

(g)    With respect to each Business Employee Plan, each Seller has complied
with (i) the applicable health care continuation and notice provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
proposed regulations thereunder, (ii) the application requirements of the Family
and Medical Leave Act of 1993, as amended, and the regulations thereunder, and
(iii) the applicable requirements of the Health Insurance Portability and
Accountability Act of 1996 and the regulations thereunder.

3.21   Labor Matters.

(a)    Schedule 3.21(a)(1) contains a materially true and complete list of the
names, positions and salaries or rates of pay, including bonus plans, of all
persons presently employed (whether full- or part-time) by Seller in connection
with the Business (the “Employees”) and all persons performing contract services
for Seller in connection with the Business. Schedule 3.21(a)(2) lists all
currently effective written or legally binding employment agreements and other
material agreements with individual Employees that are not terminable at will,
and all material consulting, independent contractor and other agreements with
independent contractors or consultants to Sellers as of the date hereof, and
Sellers will provide to Purchaser an updated list of such information prior to
the Closing. Sellers have previously provided (or will provide within 20 days
after the date of this Agreement) to Purchaser true and correct copies of all
such written agreements. All independent contractors of Sellers have been
properly classified as independent contractors for the purposes of Tax laws,
laws applicable to employee benefits and other applicable law. All salaries and
wages paid with respect to Employees are in compliance in all material respects
with applicable Tax laws, laws applicable to employee benefits and other
applicable law. Schedule 3.21(a)(3) contains a list of all Employees who are
currently on a leave of absence (whether paid or unpaid), the reasons therefor,
the expected return date, and whether reemployment of such Employee is
guaranteed by contract or statute, and a list of all Employees who have
requested a leave of absence to commence at any time after the date hereof, the
reason therefor, the expected length of such leave, and whether reemployment of
such Employee is guaranteed by contract or statute. As of the date of this
Agreement, to the knowledge of Frank Keener, Michael M. Fleishman, Thomas A.
Dieruf, Thomas H. Lowe or any Vice President of the Sellers, no regional
director or divisional manager, or officer or any other key employee of any
Seller, other than the Excluded Employees, has informed or advised Seller that
such person does not intend to continue his or her employment or relationship
with Seller or with Purchaser after the date hereof or as a result of the
transactions contemplated hereby, unless otherwise stated herein or set forth in
Schedule 3.21(a)(4).

(b)   The transactions contemplated by this Agreement will not result in any
additional payments to, or increase the vested interest of, any Employee under
any Business Employee Plan. All salaries and bonuses, deferred compensation and
any other payments pursuant to any Business Employee Plan that are due and
payable as of the Closing Date have been paid by Sellers (other than accrued
vacation pay that has accrued during 2004 and bonuses for 2004 which are
reflected on the Final Working Capital Statement but are based on the results of
Sellers through the date of the Closing and only include amounts based on such
results through the Closing Date), and all year-end and/or merit bonuses to
Employees with respect to performance for the fiscal year ended December 31,
2003 shall have been paid by Sellers prior to the Closing Date.

22


--------------------------------------------------------------------------------


(c)    (i) Neither Seller nor any Employee is engaged in any unfair labor
practice, and neither is in material violation of any applicable laws respecting
employment and employment practices, terms and conditions of employment, and
wages and hours; (ii) there is no unfair labor practice complaint against any
Seller actually pending or, to Seller’s Knowledge, threatened before the
National Labor Relations Board; (iii) there is no strike, labor dispute,
slowdown, or stoppage actually pending or, to Seller’s Knowledge, threatened
against Seller; (iv) no union organizing activities are taking place with
respect to Seller or any Employee; (v) no grievance nor any arbitration
proceeding arising out of or under any collective bargaining agreement is
pending against Seller or any Employee and no claims therefor exist; (vi) no
collective bargaining agreement that is binding on any Seller or any Employee
restricts it, him or her from relocating or closing any of its operations; and
(vii) Seller has not experienced any material work stoppage or other material
labor difficulty.

(d)   Except as set forth on Schedule 3.21(d), and excluding workman’s
compensation, no claim currently exists or is pending or, to Seller’s Knowledge,
threatened against Seller or any Employees based on actual or alleged race, age,
sex, disability or other harassment or discrimination, or similar tortious
conduct, or based on actual or alleged breach of contract with respect to any
person’s employment with Seller, nor, to Sellers’ Knowledge, is there any basis
for any such claim.

(e)    Except as set forth on Schedule 3.21(e), there are no pending or, to
Seller’s Knowledge, threatened claims against Seller under any workers
compensation plan or policy or for long term disability, and Seller has no
obligations under COBRA with respect to any of its former employees or
qualifying beneficiaries thereunder, and Seller has not incurred any material
liability under and has complied at all times with the Worker Adjustment
Retraining Notification Act (“WARN”), and no fact or event exists that could
give rise to liability thereunder.

3.22   Insolvency Proceedings.   No insolvency proceedings of any kind or
nature, including, without limitation, bankruptcy, receivership, reorganization,
or other arrangements with creditors, whether voluntary or involuntary, against
Sellers are pending or, to Sellers’ Knowledge, threatened, except with respect
to certain of Sellers’ account debtors.

3.23   Practices.   Neither Seller nor any representative of Seller has, other
than in full compliance with all applicable laws and regulations, offered or
given, and to Seller’s Knowledge, no individual or entity has offered or given
on Seller’s behalf, anything of value to: (i) any official of a governmental
authority, any political party or official thereof or any candidate for
political office; (ii) any member of any governmental authority; or (iii) any
other individual or entity, in any such case while knowing or having reason to
know that all or a portion of such money or thing of value may be offered, given
or promised, directly or indirectly, to any member of any governmental authority
or any candidate for political office for the purpose of the following: (x)
influencing any action or decision of such individual or entity, in its, his or
her official capacity, including a decision to fail to perform an official
function; (y) inducing such individual or entity to use its, his or her
influence with any governmental authority to affect or influence any act or
decision of such governmental authority to assist Seller or any of its
subsidiaries in obtaining or retaining business for, with, or directing business
to, any individual or entity; or (z) where such payment would constitute an
illegal bribe, kickback or payment to assist Seller or any of its subsidiaries
in obtaining or retaining business for, with, or directing business to, any
individual or entity.

3.24   Related Party Transactions.   There are no transactions or agreements
between any Seller and any member of Sellers or any other current or past
officer, director, employee or shareholder of Sellers (or any affiliate of any
such person), other than for current employment services in accordance with the
customary pay and benefit practices of Seller and other than those which will
not be assumed by Purchaser and which will not result in a Lien on the Acquired
Assets.

3.25   Accuracy of Information.   All information furnished by the Sellers, the
Sellers’ accountants or Sellers’ attorneys to the Purchaser relating to the
Sellers (but not including general Industry information or

23


--------------------------------------------------------------------------------


Industry reports of any nature) for purposes of or in connection with this
Agreement is true, accurate and complete in all material respects and the
representations and warranties made by Sellers in this Agreement do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make any statement contained herein, in light of the
circumstances in which they are being made, not misleading that are applicable
specifically to the Sellers, as opposed to those that are applicable to
companies in the Industry generally, other than as a result of “Adverse
Occurrences” (as defined below). There is no fact known to Sellers which such
Sellers have not disclosed to the Purchaser in writing which has had or would
reasonably be likely, in the aggregate, to have a Material Adverse Effect on the
Sellers, other than Adverse Occurrences that are applicable to some members of
the Industry or legislation passed with respect to the Industry. Provided,
however, that the Purchaser acknowledges that the Business is a highly risky
business and is subject to numerous risk factors including, but not limited to,
changes after the date of this Agreement in economic conditions, increases in
competition, increases in insurance costs, other risks typically applicable to
other companies in the Industry, changes in laws or interpretations of such laws
(including, but not limited to, statutes, ordinances, regulations,
administrative proceedings, lawsuits, interpretations by any regulatory agency
or any similar actions causing such changes in laws, new laws or changes in
interpretations), judicial or administrative judgments (including, but not
limited to, the Georgia Lawsuits, the Proposed Georgia Law or threatened
lawsuits against other persons in the Industry), arbitration decisions, rulings,
orders, any changes affecting the Industry in general, and the like regardless
whether pending as of the date of this Agreement or arising after the date of
this Agreement, and negative publicity regarding the Business or the Industry.
The Sellers disclaim any responsibility, obligations or liability regarding any
projections or predictions regarding the future performance of the Business, and
Purchaser acknowledges it is not relying on any of the same other than as
expressly set forth in Section 3.11(a)(ii). All of the foregoing risk factors
and statements referred to in this Section 3.25 are collectively referred to as
“Adverse Occurrences” or “Adverse Occurrence”). The Purchaser shall not have any
claims against Sellers or the Member Guarantors as a result of the effect
Adverse Occurrences may have on the Business before or after the Closing Date
other than as expressly set forth in Section 3.11(a)(ii). The Purchaser
acknowledges that it shall be responsible for its own evaluation of the Adverse
Occurrences and the Industry. If, as a result of an Adverse Occurrence, any of
the Sellers’ or the Member Guarantors’ representations and warranties are or
become untrue or if any of Sellers’ covenants set forth in Section 5 hereof are
violated or not complied with as a result of an Adverse Occurrence, the same
shall not be deemed a breach of this Agreement for purposes of Section 6.1 or
Section 10.1, but Section 6.6 shall apply thereto.

3.26   No Additional Representations and Warranties.   EXCEPT AS SPECIFICALLY
PROVIDED IN SECTIONS 2.1 THROUGH 3.26 HEREOF OR ANYWHERE ELSE IN THIS AGREEMENT,
NO SELLER OR MEMBER GUARANTOR IS MAKING ANY REPRESENTATION, WARRANTY OR COVENANT
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND
THE PARTIES HERETO AGREE AND ACKNOWLEDGE THAT ALL SUCH IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS ARE HEREBY EXCLUDED AND DISCLAIMED. THE ACQUIRED
ASSETS AND BUSINESS ARE BEING SOLD “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT AS
SPECIFICALLY PROVIDED TO THE CONTRARY IN THIS AGREEMENT. THE SELLERS AND MEMBER
GUARANTORS DO NOT WARRANT THE FUTURE OPERATIONS, PROJECTIONS OF ANY NATURE,
FINANCIAL REQUIREMENTS OR PERFORMANCE OF THE BUSINESS. NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, THE SELLERS AND MEMBER GUARANTORS ARE NOT, AND SHALL NOT
BE, LIABLE FOR ANY LOSSES, ACTIONS, ADVERSE OCCURRENCES, AND THE LIKE, OF ANY
NATURE WHATSOEVER WHICH ARISE OUT OF ANY ACTS, OMISSIONS OR EVENTS OCCURRING
AFTER THE CLOSING DATE OR WHICH ARISE OUT OF THE LOSS OF ANY LICENSE(S) OR THE
ABILITY TO OPERATE THE BUSINESS WHICH IS INCURRED OR

24


--------------------------------------------------------------------------------


ARISES ON OR AFTER THE CLOSING DATE (OTHER THAN AS A RESULT OF AN ACT, OMISSION
OR EVENT BY THE SELLERS BEFORE THE CLOSING), OR ANY ACTIVITY, FORM OR ASPECT
THEREOF, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.11(a)(ii).

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Sellers that as of the date of this
Agreement and as of the Closing Date:

4.1   Organization and Good Standing.   Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Georgia. Purchaser has the necessary power and authority to carry on
its business as it is now being conducted and to own and lease the properties
and assets it now owns and leases.

4.2   Power and Authority.   Purchaser has the requisite power and authority to
enter into this Agreement and each other certificate, agreement, document or
instrument to be executed and delivered by it in connection with the
transactions contemplated by this Agreement, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by Purchaser of this
Agreement and each other certificate, agreement, document or instrument to be
executed and delivered by it in connection with the transactions contemplated by
this Agreement, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate or other action,
and no other corporate or other proceedings on the part of Purchaser are
necessary to authorize the execution, delivery and performance of this Agreement
and each other certificate, agreement, document or instrument to be executed and
delivered by it in connection with the transactions contemplated by this
Agreement.

4.3   Due Execution; Binding Effect.   This Agreement, and each other
certificate, agreement, document or instrument to be executed and delivered by
Purchaser in connection with the transactions contemplated by this Agreement,
has been or will be, as applicable, duly and validly executed and delivered by
Purchaser and, assuming the due authorization, execution and delivery hereof and
thereof by each other party hereto and thereto, each constitutes or will
constitute, as applicable, a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms.

4.4   No Violation; Consents.   Except for consents of, notices to, or filings
with, the Federal Trade Commission and the Department of Justice pursuant to the
HSR Act, and any licenses, approvals, permits and registrations from
governmental agencies or authorities required in connection with the Business,
the execution, delivery and performance by Purchaser of this Agreement, and each
other certificate, agreement, document or instrument to be executed and
delivered by it in connection with the transactions contemplated by this
Agreement, the consummation of the transactions contemplated hereby and thereby,
and the fulfillment of and compliance with the terms and conditions hereof and
thereof do not and will not, with or without the passing of time or the giving
of notice, or both:

(a)    violate or conflict with any provision of the Certificate of Formation,
the Operating Agreement, or other organizational document of Purchaser;

(b)   breach or otherwise constitute or give rise to a default under, result in
the loss of any benefit under or permit the acceleration of any obligation under
any contract, commitment or other obligation to or by which Purchaser is a party
or is bound;

(c)    violate any statute, ordinance, law, rule, regulation, judgment, order or
decree of any court or other governmental or regulatory authority to which
Purchaser is subject; or

25


--------------------------------------------------------------------------------


(d)   require any consent, approval or authorization of, notice to, or filing,
recording, registration or qualification with any third party, court or
governmental or regulatory authority.

4.5   Litigation.   There is no litigation, action, suit, arbitration,
mediation, hearing or governmental investigation pending or, to the knowledge of
the Purchaser, threatened against Purchaser or any of its affiliates, which
affects the legality, validity or enforceability of this Agreement or the
transactions contemplated hereby or which seeks to obtain damages or obtain
relief as a result of the transactions contemplated by this Agreement, or which
would imperil Purchaser’s ability to obtain the “Financing” (as defined in
Section 4.6).

4.6   Financing.   As of the date hereof, Purchaser believes in good faith that
it will be able to obtain the required financing substantially in accordance
with the various proposals set forth in Schedule 4.6 to close the purchase
contemplated by this Agreement by the Termination Date. Purchaser will use its
commercially reasonable efforts to obtain such financing promptly (the
“Financing”).

ARTICLE 5
COVENANTS OF THE SELLERS AND PURCHASER

5.1   Conduct of the Business Pending Closing.   From the date hereof until the
Closing, each Seller shall:

(a)    conduct its Business in the usual, regular and ordinary course consistent
with such Seller’s past practices; use its commercially reasonable efforts to
preserve intact the present organization of such Seller; and use its
commercially reasonable efforts (with no obligation to increase such persons’
compensation or benefits) to keep available the services of the present officers
and Employees of such Seller and to preserve such Seller’s goodwill, consistent
with past practices;

(b)   maintain the Acquired Assets in their present operating condition
(ordinary wear and tear excepted);

(c)    observe and remain in compliance in all material respects with all
statutes, laws, rules, regulations, orders, decrees and ordinances applicable to
Seller or the operation of the Business (unless stayed pending appeal of such
law or decision), subject to changes in laws or interpretations of such laws
(including but not limited to statutes, ordinances, regulations, administrative
proceedings, orders or any similar actions), judicial, administrative or
arbitration judgments, rulings, orders and the like that occur after the date of
this Agreement;

(d)   maintain and keep in full force and effect all of the insurance currently
maintained by Seller, unless replaced by substantially similar policies that do
not reduce the amount of coverage compared to those policies currently in
effect;

(e)    not sell, mortgage, pledge, lease, or otherwise transfer, or dispose of
or distribute any of its assets used in connection with the Business or enter
into any agreement with respect to the foregoing, other than in the ordinary
course of Business consistent with such Seller’s past practices;

(f)    pay all liabilities and obligations as and when due, including all Taxes,
other than such liabilities or obligations Seller is contesting in good faith by
appropriate proceedings and has set aside on its books adequate reserves with
respect thereto;

(g)    not alter, modify or accelerate its existing collection levels of
accounts receivables, or, other than in its ordinary course of its Business and
consistent with past practice, write-off as uncollectible any accounts or
receivables, other than as a result of changes in laws or interpretations of
such laws after the date of this Agreement (including but not limited to
statutes, ordinances, regulations, administrative proceedings, orders or any
similar actions), judicial, administrative or arbitration judgments, rulings,
orders and the like that occur after the date of this Agreement;

26


--------------------------------------------------------------------------------


(h)   except with respect to Excluded Employees, not declare or increase the
benefits or compensation payable or to become payable to any of Seller’s
Employees or any bonus, profit sharing or other extraordinary compensation to
any Employee of Seller, or enter into any agreement with respect to the
foregoing for any such Employee, except in the ordinary course of business and
consistent with past practices;

(i)    not make or enter into any agreement to make any capital expenditure on
behalf of Sellers in excess of $50,000 individually or $200,000 in the
aggregate, other than pursuant to existing contracts and other than with respect
to that certain dispute with the Business Software Alliance;

(j)     not amend or terminate any contract or agreement required to be listed
on Schedule 3.12(a) and, except in the ordinary course of Business on a basis
consistent with such Seller’s past practices, not enter into any material
contract or agreement with any other individual, entity or governmental
authority, including, without limitation, any employment agreement not
terminable at will by Sellers;

(k)   maintain its books, records and accounts, and maintain a system of
accounting, as may be required or as may be necessary to permit the preparation
of audited financial statements in accordance with GAAP and in compliance with
the regulations of any governmental or regulatory authority having jurisdiction
over it or any of its properties, other than as a result of changes in laws or
interpretations of such laws after the date of this Agreement (including but not
limited to statutes, ordinances, regulations, administrative proceedings, orders
or any similar actions), judicial, arbitration, or administrative judgments,
rulings, orders and the like that occur after the date of this Agreement;

(l)    continue reasonably to protect all confidential information and trade
secrets of, each Seller, in accordance with such Seller’s past practices;

(m)  not incur any indebtedness or any liabilities other than in the ordinary
course of Business consistent with such Seller’s past practices;

(n)   not make or change any election, change an annual accounting period, adopt
or change any accounting method, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment relating to the Seller,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to Seller, or take any other similar action relating to the filing of
any Tax Return or the payment of any Tax, except as consistent with past
practice, that would result in a Lien on the Acquired Assets;

(o)   be allowed to make cash distributions to its members and owners;

(p)   notwithstanding anything to the contrary herein, the Sellers may
materially modify the way it does business in Georgia, including, but not
limited to, modifying or canceling any Assumed Contracts relating to its
business in Georgia.

5.2   Access to Sellers.

(a)    From the date hereof until the Closing, Sellers and their officers,
directors, managers, employees, agents and representatives shall permit
Purchaser and Purchaser’s representatives, agents, counsel and accountants to
have reasonable access, with prior advance notice, at all reasonable times to
the premises, Business, properties, assets, financial statements, contracts,
books, records and working papers of, and other relevant information pertaining
to, each Seller and to furnish to Purchaser and Purchaser’s representatives,
agents, counsel and accountants such financial and operating data and other
information with respect to each Seller as Purchaser may reasonably request.

27


--------------------------------------------------------------------------------


(b)   If Purchaser believes that Sellers’ practices or methods of doing business
are not legal or prudent, it may terminate this Agreement prior to the Closing
by giving written notice to the Seller Representative, in which event neither
Purchaser on the one hand nor Sellers and Member Guarantors on the other, shall
have any liability to the other in connection with this Agreement or the
transactions contemplated hereby.

5.3   Reasonable Efforts; Regulatory Applications.

(a)    Each of the Parties will use its reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper, desirable or advisable under applicable law so as to permit consummation
of the transactions contemplated by this Agreement as promptly as reasonably
practicable and will use reasonable efforts to cooperate with the other Parties
hereto to that end.

(b)   Each Party shall cooperate and use its reasonable efforts to prepare all
documentation, to effect all filings (including, without limitation, filings
under the HSR Act to the extent required) and to obtain all permits, consents,
approvals and authorizations of all third parties and governmental or regulatory
authorities necessary to consummate the transactions contemplated by this
Agreement. Each Party shall respond as promptly as practicable to any inquiries
or requests received from the Federal Trade Commission or the Department of
Justice for additional information or documentation. Each Party shall (i) give
the other Parties hereto prompt notice of the commencement of any claim, action,
litigation or other proceeding by any governmental or regulatory authority in
connection with the transactions contemplated hereby; (ii) keep the other
Parties informed as to the status of any such claim, action, litigation or other
proceeding; and (iii) promptly inform the other Party of any communication to or
from the Federal Trade Commission or the Department of Justice regarding the
transactions contemplated hereby. The Purchaser shall use its reasonable efforts
to obtain in a timely manner all licenses, approvals, permits and registrations
from governmental authorities required in connection with the Business.

(c)    Notwithstanding anything herein to the contrary, Purchaser shall have no
obligation under this Agreement to do any of the following: (i) dispose or cause
any of its affiliates to dispose of any assets; (ii) to discontinue or cause any
of its affiliates to discontinue offering any product or services; (iii) to
license or otherwise make available, or cause any of its affiliates to license
or otherwise make available, to any person or entity, any technology, software
or other proprietary asset; (iv) to hold separate or cause any of its affiliates
to hold separate any assets or operations (either before or after the Closing
Date); or (v) to make or cause any of its affiliates to make any commitment (to
any governmental or regulatory authority or otherwise) regarding its future
operations.

(d)   Purchaser shall use its reasonable efforts to obtain the Financing prior
to the Termination Date and if Purchaser determines that it will not be able to
obtain the Financing prior to the Termination Date, the Purchaser shall promptly
give written notice to the Seller Representative.

(e)    Purchaser and Sellers shall each use their reasonable efforts to obtain
consents to assignments of the Assumed Contracts other than Utility Contracts;
provided, however, that the Utility Contracts shall be deemed part of the
Assumed Contracts, and the Purchaser shall (i) be responsible for dealing with
the utility companies after the Closing, (ii) hold harmless the Sellers and
Member Guarantors for all such utility bills, and (iii) pay and be liable for
all such Utility Contracts.

5.4   Notice of Changes.   Each Seller and Member Guarantor (but only as to his
own individual representations and warranties) shall promptly, but only up to
the second business day preceding the Closing Date, deliver to the Purchaser
updates (collectively the “Disclosure Schedule Updates”) of any matters
occurring after the date hereof which, if existing or occurring on the date
hereof, would have been required to be set forth on a schedule to this Agreement
or which would render inaccurate any of the

28


--------------------------------------------------------------------------------


representations or warranties made by any Seller or Member Guarantor in this
Agreement, and such notice shall be deemed to be a modification of any
representation or warranty; provided, however, that no Disclosure Schedule
Update shall be deemed to supplement or amend a disclosure schedule of Sellers
or Member Guarantors for the purpose of determining the accuracy of any of the
representations and warranties made by the Sellers or Member Guarantors as of
the date of this Agreement (except with respect to an Adverse Occurrence);
provided, further, that Purchaser shall have the right to terminate this
Agreement and have all rights and remedies set forth in Section 8.2.

5.5   No Solicitation of Transactions.   During the period commencing on the
date hereof and ending on the earlier to occur of the Closing Date or the
Termination Date, no Seller nor its respective members or affiliates shall,
directly or indirectly, through any officer, director, manager or agent of any
of them or otherwise, initiate, solicit or encourage (including by way of
furnishing non-public information or assistance), or enter into negotiations of
any type, directly or indirectly, or enter into a confidentiality agreement,
letter of intent or purchase agreement, merger agreement or other similar
agreement with any person or entity other than Purchaser or Purchaser’s assignee
(as referenced in Section 11.6) with respect to a sale of all or any substantial
portion of the assets of any Seller, or a merger, consolidation, business
combination, sale of all or any portion of the units or other equity interests
of any Seller, or the liquidation or similar extraordinary transaction with
respect to any Seller. Sellers shall notify Purchaser as promptly as practicable
of all relevant terms of any inquiry or proposal by a third party to do any of
the foregoing that any Seller or any of its respective members or affiliates or
any of its respective officers, directors, partners, managers, employees,
investment bankers, financial advisors, attorneys, accountants or other
representatives may receive relating to any of the foregoing. In the event such
inquiry or proposal is in writing, Sellers shall deliver to Purchaser a copy of
such inquiry or proposal together with such written notice.

5.6   Final Financial Statements.   As soon as reasonably practicable following
the date hereof, but in no event no later than the Closing Date (except that the
Closing Date shall be postponed at Purchaser’s election if the audit is not
final), First American Holding shall deliver to Purchaser (i) the audited
financial statements of First American Holding for the year ended December 31,
2003, and (ii) the unaudited financial statements for the monthly period ended
as of the end of the month which is more than thirty days prior to the Closing
Date (collectively, the “Final Financial Statements”).

5.7   Liens on Acquired Assets.   All Liens on the Acquired Assets, other than
(i) Liens for Taxes not yet due or in default and payable without penalty and
interest; and (ii) Liens fully reflected or reserved against in the Final
Working Capital Statement, shall be discharged on or before the Closing Date.

5.8   Notice of Adverse Occurrences.   If any of Thomas H. Lowe, Thomas A.
Dieruf, Michael M. Fleishman or Frank O. Keener learns of an Adverse Occurrence
that relates to the Sellers in particular (including, but not limited to, a
material charge, court, arbitration or administrative proceeding or judgment
that is made, filed or rendered, as applicable, against any of the Sellers) and
such person understands the significance of such items as it relates to this
Agreement, the Sellers shall give written notice of the same to Purchaser.
Provided, however, Sellers shall have no obligation to inform Purchaser of an
Adverse Occurrence that affects the Industry generally or other companies in the
Industry (as opposed to the Sellers in particular) unless Sellers shall have
received written notice from a regulatory or governmental authority of such
Industry-wide Adverse Occurrence even though it affects the Industry generally.
Except as set forth herein, the Purchaser shall be responsible for monitoring
such industry-wide Adverse Occurrences for itself.

29


--------------------------------------------------------------------------------

5.9   Notice of Continued Employment.   If any of Frank Keener, Michael M.
Fleishman, Thomas A. Dieruf, Thomas H. Lowe, or any Vice President of the
Sellers becomes aware of any regional director or divisional manager, or officer
or any other key employee of any Seller, other than the Excluded Employees, that
such person does not intend to continue his or her employment or relationship
with Seller or with Purchaser after the date of this Agreement or as a result of
the transactions contemplated hereby, the Sellers shall give written notice of
the same to Purchaser.

ARTICLE 6
CONDITIONS TO OBLIGATIONS OF PURCHASER

All of the obligations of Purchaser under this Agreement are subject to the
fulfillment prior to or at the Closing of each of the following conditions, any
of which may be waived in writing by Purchaser in its sole discretion:

6.1   Representations and Warranties.   All representations and warranties of
the Member Guarantors and the Sellers contained in this Agreement (which, for
the purposes of this Section 6.1 shall be read as though each of them contained
only one Material Adverse Effect or materiality qualifier) shall be true and
correct in all material respects as of the date hereof, and such representations
and warranties shall be true and correct in all material respects as of the
Closing as if made at and as of such time (except for those that state they are
true as of the date of this Agreement or some other specified date).

6.2   Performance of Agreements.   Each Seller shall have fully performed and
complied in all material respects with all agreements and conditions required by
this Agreement to be performed or complied with by it prior to or at the
Closing.

6.3   No Injunctions.   No preliminary or permanent injunction or other order by
any federal, state or local court or any governmental or regulatory authority
which prevents or restrains the consummation of the transactions contemplated by
this Agreement shall have been issued and remain in effect, and no action to
obtain any such injunction or order shall have been filed and remain pending.

6.4   Governmental Consents and Approvals.   Any and all governmental
authorities, bodies or agencies having jurisdiction over the transactions
contemplated by this Agreement or any document ancillary hereto that is required
to consent to these transactions shall have granted such consents,
authorizations and approvals as are necessary for the consummation thereof
(including, without limitation, receipt by Purchaser of all licenses necessary
to conduct the Business following Closing), and all applicable waiting or
similar periods required by applicable law shall have expired, and all such
consents, authorizations and approvals shall be in form and substance reasonably
satisfactory to Purchaser and shall not subject Purchaser to any penalty or, in
Purchaser’s reasonable judgment, other adverse condition under or pursuant to
any applicable law or regulation.

6.5   Third Party Consents and Approvals.   All consents, authorizations and
approvals to the transactions contemplated by this Agreement that are required
from any third party pursuant to the terms of any Assumed Contract, the Leases,
the software licenses, or the CMAX software licenses or otherwise shall have
been duly obtained, and all such consents, authorizations and approvals shall be
in form and substance reasonably satisfactory to Purchaser; provided, however,
that solely with respect to the Real Property Leases, the software licenses, or
the CMAX software licenses, if the Sellers obtain less than 100% of the consents
or approvals with respect to the Real Property Leases, the software licenses, or
the CMAX software licenses, the Purchaser shall not be obligated to (but may, at
its option) close the purchase contemplated hereby and in the event that the
Purchaser elects to close the purchase contemplated hereby then any losses or
liability of any nature relating to such consents or approvals for the Real
Property Leases, the software licenses, or the CMAX software licenses that have
not been obtained shall be the sole and exclusive obligations of the Purchaser,
and Purchaser shall have no claims against Sellers and/or

30


--------------------------------------------------------------------------------


Member Guarantors as a result of not obtaining such consents, authorizations or
approvals relating to such Real Property Leases, software licenses or CMAX
software licenses.

6.6   No Material Adverse Effect.   Since the date hereof, there shall not have
occurred any event, circumstance or development that, in the aggregate, (a) has
had or is reasonably likely to have a material adverse effect upon the business,
assets, operation, condition (financial or otherwise), or results of operations
of Sellers, including as a result of Adverse Occurrences, other than any change
attributable to the announcement or pendency of this Agreement, or (b) would
materially impair the ability of Sellers or Member Guarantors to perform their
obligations under this Agreement (collectively, a “Material Adverse Effect”).

6.7   Financing.   Purchaser shall have obtained the Financing necessary for
Purchaser to pay the Adjusted Purchase Price in accordance with Article 1.

6.8   Due Diligence.   Purchaser shall have completed its legal, business and
accounting due diligence investigation of each Seller in scope and with results
satisfactory to Purchaser. Unless Purchaser notifies the Seller Representative
on or prior to the date that is sixty (60) days after the date of this Agreement
(the “Due Diligence Date”) of its dissatisfaction with the due diligence
investigation of the Business and each Seller specifying such reasons, the
condition of this Section 6.8 will be deemed to have been satisfied; provided,
however, that additional due diligence for purposes of the Financing may
continue beyond such date that is sixty (60) days after the date of this
Agreement as reasonably necessary; provided, further, that to the extent any
Seller or Member Guarantor delivers a Disclosure Schedule Update, such Due
Diligence Date shall not apply with respect to the items referenced (or items
materially affected by such reference) in the Disclosure Schedule Update and
Purchaser will not be required to deliver written notice of its satisfaction
with the due diligence with respect to such items, provided, that if the Closing
occurs the Purchaser shall be deemed conclusively to have satisfied or waived
such due diligence and shall be deemed to have accepted the Disclosure Schedule
Update. If the Purchaser does give such written notice on or prior to the Due
Diligence Date of its dissatisfaction, the Sellers shall have twenty (20) days
after Seller Representative’s receipt thereof within which to cure such issues
to the reasonable satisfaction of the Purchaser.

6.9   Deliveries of Sellers.   At the Closing, Sellers shall have delivered or
caused to be delivered to Purchaser each of the following, in form and substance
reasonably satisfactory to Purchaser:

(a)    The Escrow Agreement duly executed by the Seller Representative as of the
Closing Date;

(b)   A Bill of Sale and an Assumption and Assignment Agreement between each
Seller and Purchaser, and such other reasonable assumption, assignments and
other instruments of transfer and conveyance necessary or appropriate to
transfer and assign the Acquired Assets to Purchaser, including, without
limitation, assignments of all Intellectual Property, in recordable form to the
extent necessary or desirable to assign such rights, obligations under the
Leases, and for Purchaser to assume all the Assumed Contracts, the Leases and
software licenses, if any, and delivery of all title documents and tag receipts
with respect to any vehicles or other titled equipment, duly endorsed for
transfer to Purchaser;

(c)    A Non-Competition Agreement, substantially in the form of Exhibit A
attached hereto (each, a “Non-Competition Agreement”), duly executed by the
individuals listed on Schedule 6.9(c);

(d)   A release by Sellers from any confidentiality or non-competition
restrictions contained in any agreement between Sellers and any Employee who
commences employment with Purchaser;

(e)    To the extent that the Georgia Business is excluded from this Agreement
pursuant to Section 1.6(b), the “Service Agreement” (as defined in
Section 9.7(b)) in accordance with Section 9.7(b) duly executed by First
American Holding as of the Closing Date;

31


--------------------------------------------------------------------------------


(f)    A certificate of each Seller, dated as of the Closing Date, certifying to
the fulfillment of the conditions set forth in Sections 6.1 and 6.2 hereof;

(g)    All records, client lists, files and other documents of Sellers related
to the Business;

(h)   An opinion of counsel to the Sellers, dated the Closing Date,
substantially in the form attached hereto as Exhibit B; and

(i)    Any other information, documents or certificates reasonably requested by
Purchaser to effect the transactions contemplated herein.

6.10   Escrow Agreement.   The Escrow Agent shall have delivered to Purchaser
the Escrow Agreement duly executed by the Escrow Agent as of the Closing Date.

6.11   Employment Agreement.   Mr. Thomas H. Lowe shall have delivered to
Purchaser an Employment Agreement with Purchaser, substantially in the form
attached hereto as Exhibit C (the “Employment Agreement”), duly executed by
Mr. Lowe as of the Closing Date.

6.12   Transferred Employees.   Substantially all of the Employees of Sellers
(other than the Excluded Employees) who are offered employment by Purchaser
shall have accepted such offer of employment in accordance with the terms of
this Agreement, with no substantial change in compensation, benefits or other
terms and conditions of employment.

6.13   Bank Accounts and Bank Agreement.   Purchaser shall have opened the bank
accounts necessary for the operation of the Business and shall have entered into
appropriate bank agreements with respect to the states in which the Business is
operated pursuant to the Bank Model.

6.14   Related Agreements.   The contemporaneous closing of the Separate
Purchase Agreement between Purchaser, First American Services of Kentucky, LLC
and First American Services of West Virginia, LLC.

ARTICLE 7
CONDITIONS TO OBLIGATIONS OF THE SELLERS

All of the obligations of Sellers under this Agreement are subject to the
fulfillment prior to or at the Closing of each of the following conditions, any
of which may be waived in writing by the Seller Representative in its sole
discretion:

7.1   Representations and Warranties.   All representations and warranties of
Purchaser contained in this Agreement shall be true and correct as of the date
hereof, and such representations and warranties shall be true and correct in all
material respects as of the Closing as if made at and as of such time (except
for those that state they are true as of the date of this Agreement or some
other specified date).

7.2   Performance of Agreements.   Purchaser shall have fully performed and
complied in all material respects with all agreements and conditions required by
this Agreement to be performed or complied with by it prior to or at the
Closing. Section 6.9(c) shall have been satisfied as of the Closing Date or
waived as a condition to Closing by the Purchaser.

7.3   No Injunctions.   No preliminary or permanent injunction or other order by
any federal, state or local court or any other governmental or regulatory
authority which prevents or restrains the consummation of the transactions
contemplated by this Agreement shall have been issued and remain in effect, and
no action to obtain any such injunction or order shall have been filed and
remain pending.

7.4   Governmental Consents and Approvals.   Any and all governmental
authorities, bodies or agencies having jurisdiction over the transactions
contemplated by this Agreement or any document ancillary hereto that is required
to consent to these transactions shall have granted such consents,
authorizations and

32


--------------------------------------------------------------------------------


approvals as are necessary for the consummation thereof, and all applicable
waiting or similar periods required by applicable law shall have expired, and
all such consents, authorizations and approvals shall be in form and substance
reasonably satisfactory to the Seller Representative and shall not subject
Seller to any penalty or, in the Seller’s reasonable judgment, other adverse
condition under or pursuant to any applicable law or regulation.

7.5   Deliveries of Purchaser.   At the Closing, Purchaser shall deliver to the
Seller Representative each of the following, in form and substance reasonably
satisfactory to Seller Representative:

(a)    The Adjusted Purchase Price in accordance with Article 1 hereof;

(b)   The Escrow Agreement duly executed by Purchaser as of the Closing Date;

(c)    An Assumption Agreement duly executed by Purchaser with each Seller
pursuant to which Purchaser assumes all obligations under the Assumed
Liabilities;

(d)   A certificate of an officer of Purchaser, dated as of the Closing Date,
certifying to the fulfillment of the conditions set forth in Sections 7.1 and
7.2 hereof;

(e)    The Employment Agreement duly executed by Purchaser as of the Closing
Date;

(f)    The Non-Competition Agreements duly executed by Purchaser as of the
Closing Date;

(g)    To the extent that the Georgia Business is excluded from this Agreement
pursuant to Section 1.6(b), the Service Agreement in accordance with
Section 9.7(b) duly executed by Purchaser as of the Closing Date;

(h)   An opinion of counsel to Purchaser, dated as of the Closing Date,
substantially in the form attached hereto as Exhibit D; and

(i)    Any other information, documents or certificates reasonably requested by
the Seller Representative to effect the transactions completed herein.

7.6   Escrow Agreement.   The Escrow Agent shall have delivered to the Seller
Representative the Escrow Agreement duly executed by the Escrow Agent as of the
Closing Date.

7.7   Trademark License.   To the extent that the Georgia Business is excluded
from this Agreement pursuant to Section 1.6(b), Purchaser and First American
Georgia shall have entered into a Trademark License Agreement, substantially in
the form attached hereto as Exhibit E as of the Closing Date.

7.8   Third Party Consents and Approval.   All consents, authorizations and
approvals to the transactions contemplated by this Agreement that are required
from any third party pursuant to the terms of any Assumed Contracts, the Leases,
the licenses, the CMAX software licenses or otherwise shall have been duly
obtained, and all such consents, authorizations and approvals shall be in form
and substance reasonably satisfactory to the Sellers; provided, however,
obtaining consents to the assignment of the Real Property Leases, the software
licenses and the CMAX software licenses shall not be a condition to the Closing
for the Sellers or Member Guarantors if the Purchaser assumes the obligation to
obtain such consents or waives such obligations in accordance with Section 6.5.

7.9   Related Agreements.   The contemporaneous closing of the Separate Purchase
Agreement between Purchaser, First American Services of Kentucky, LLC and First
American Services of West Virginia, LLC.

33


--------------------------------------------------------------------------------


ARTICLE 8
TERMINATION

8.1   Termination.   This Agreement may be terminated at any time prior to the
Closing as follows:

(a)    by the mutual written consent of the Parties;

(b)   by written notice from Purchaser to the Seller Representative in the event
any Seller or Member Guarantor fails to cure any material breach by it of this
Agreement within fifteen (15) days after receiving written notice thereof;

(c)    by written notice from the Seller Representative to Purchaser in the
event Purchaser fails to cure any material breach of this Agreement by Purchaser
within fifteen (15) days after receiving written notice thereof;

(d)   by written notice from Purchaser to the Seller Representative in the event
a Material Adverse Effect occurs prior to the Closing as contemplated by
Section 6.6;

(e)    by written notice from Purchaser to the Seller Representative, or from
the Seller Representative to Purchaser, in the event the Closing shall not have
occurred on or before July 1, 2004 (the “Termination Date)”, for any reason,
other than the delay, breach of this Agreement or nonperformance of the Party
seeking such termination (or by any Sellers in the event the Seller
Representative is seeking such termination);

(f)    by written notice from Purchaser in accordance with Section 6.8;

(g)    if a governmental authority shall have issued an order, decree or ruling
or taken any other action, in each case permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement and such
order, decree, ruling or other action shall have become final or non-appealable;

(h)   by the Seller Representative on behalf of the Sellers and Member
Guarantors upon receipt of written notice from Purchaser that the Purchaser is
likely to be unable to obtain the Financing in accordance with Section 4.6; or

(i)    by Purchaser in accordance with Section 5.2(b).

8.2   Effect of Termination.

(a)    Subject to Section 8.3, in the event this Agreement is terminated
pursuant to Sections 8.1(a), 8.1(d), 8.1(e), 8.1(f), 8.1(g), 8.1(h) or 8.1(i),
no Party shall have any further liability or obligation hereunder to any other
Party, even if the other Party claims a breach of this Agreement.

(b)   In the event this Agreement is terminated pursuant to Sections 8.1(b) or
8.1(c), then the terminating Party shall be entitled to pursue any and all
rights and remedies available to it hereunder, at law or in equity against the
other Party, if any; provided, however, such claims may not exceed $50,000 in
the aggregate; provided, further, however, that:

(i)          the Purchaser may not seek any indemnification or any other damages
against any Seller or Member Guarantor if this Agreement is terminated prior to
the date (A) the Purchaser has provided to the Seller Representative written
notice that Purchaser has received a term sheet that the Purchaser has certified
in writing to Sellers that Purchaser is willing to accept with respect to the
Financing, and (B) the requirement set forth in Section 6.8 shall have been
satisfied or waived by the Purchaser other than with respect to any items
referenced in any Disclosure Schedule Update and any item materially affected by
such Disclosure Schedule Update; and

34


--------------------------------------------------------------------------------


(ii)        Sellers and Member Guarantors may not seek any indemnification or
any other damages against Purchaser if this Agreement is terminated prior to the
date that Purchaser is satisfied with its due diligence review pursuant to
Section 6.8.

(c)    In the event that the Purchaser terminates this Agreement pursuant to
Sections 6.1 (but only as a result of an Adverse Occurrence), 6.2 (but only as a
result of an Adverse Occurrence), 6.3, 6.4, 6.5, 6.6, 6.10, 6.12 or 6.14 (unless
Purchaser has established that it has terminated such Separate Purchase
Agreement under provisions thereof entitling Purchaser to recover damages
against the Sellers thereunder pursuant to Section 8.2(b) thereof) not being
satisfied as of the Closing Date, the Purchaser shall not have any claims
whatsoever against Sellers or the Member Guarantors in connection with this
Agreement or the transactions contemplated hereby. In the event that the Sellers
or Member Guarantors terminate this Agreement for any item relating to or
arising out of Sections 6.9(c) (unless waived by the Purchaser), 7.1 (but only
as a result of an Adverse Occurrence), 7.2 (but only as a result of an Adverse
Occurrence), 7.3, 7.4, 7.6, 7.8 or 7.9 (unless Sellers or the Member Guarantors
have established that they have terminated such Separate Purchase Agreement
under provisions thereof entitling Sellers or the Member Guarantors to recover
damages against the Purchaser thereunder pursuant to Section 8.2(b) thereof) not
being satisfied as of the Closing Date, the Sellers and Member Guarantors shall
not have any claim whatsoever against Purchaser in connection with this
Agreement or the transactions contemplated hereby.

8.3   Survival of Certain Provisions.   Notwithstanding any provision contained
in this Agreement to the contrary, the terms of the Confidentiality Agreement
dated October 13, 2003 between the Parties, Section 8.2, this Section 8.3,
Section 9.2 (Brokers; Expenses), Section 9.3 (Publicity) and Article 11
(Miscellaneous) shall survive any termination or expiration of this Agreement.

ARTICLE 9
OTHER AGREEMENTS OF THE PARTIES

9.1   Reasonable Efforts.   From and after the Closing Date, upon the terms and
subject to the conditions set forth in this Agreement, each Party shall use all
commercially reasonable efforts to take or cause to be taken all actions and to
do or cause to be done all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.

9.2   Brokers; Expenses.   Except for fees payable to Stephens Inc. by
Purchaser, each Party hereto hereby represents and warrants to the other Party
that it has not incurred any liability for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation in connection with or
in any way related to the transactions contemplated by this Agreement; provided,
however, that all filing fees with respect to the HSR Act shall be borne by
Purchaser. Each Party hereto shall pay its own fees and expenses (including the
fees and expenses of its attorneys, accountants, investment bankers, brokers,
financial advisors and other professionals) incurred in connection with this
Agreement and all transactions contemplated hereby.

9.3   Publicity.   No Party shall issue any press release, written public
statement or announcement relating to this Agreement or the transactions
contemplated hereby without the written prior approval of the other Party in
each instance, except to the extent such disclosure is required by law (in which
case such Party shall use all reasonable efforts to give the other Party prior
written notice thereof).

9.4   Special Tax Provisions.

(a)    Each Seller shall file all Tax Returns required to be filed by it
following the Closing Date in a timely manner (unless granted an extension by
the appropriate taxing authority, and then in

35


--------------------------------------------------------------------------------


accordance with the terms of such extension), and shall timely pay all Taxes
shown to be due thereon with respect to the period ending on the Closing Date.

(b)   Each Seller shall cooperate fully, as and to the extent reasonably
requested by Purchaser, in connection with any audit, litigation or other
proceeding with respect to Taxes, to the extent it affects the Acquired Assets.
Such cooperation shall include the retention and provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Each Seller agrees (A) to retain all books and records with respect
to Tax matters pertinent to it relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Purchaser, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (B) to give Purchaser reasonable written notice prior to
transferring, destroying or discarding any such books and records, and the
Sellers shall allow the Purchaser to copy such books and records.

(c)    All transfer, documentary, sales, use, stamp, registration and other such
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the transactions contemplated by this Agreement shall be paid solely by the
Sellers when due, and each of the Sellers will, at its own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges; provided, however, that all license fees of Purchaser in order
to be duly licensed by the applicable states and other governmental authorities
shall be paid solely by Purchaser.

(d)   Purchaser and Sellers shall negotiate in good faith to agree upon an
“Allocation Statement” (as defined herein). The Parties shall agree on an
Allocation Statement by the Closing Date; provided, however, that if the Parties
are unable to agree on the Allocation Statement prior to the Closing Date, they
shall jointly retain an Audit Firm to resolve any disputed items, and the
Allocation Statement shall reflect such resolution. The costs, fees and expenses
of the accounting firm shall be borne equally by Purchaser, on the one hand, and
Sellers, on the other hand. Purchaser and Sellers shall also negotiate in good
faith to agree upon any revisions to the Allocation Statement to reflect any
adjustments to the consideration for Tax purposes. Purchaser and Sellers shall
report the Tax consequences of the transactions contemplated by this Agreement
in a manner consistent with the Allocation Statement as it may be revised from
time to time, and shall not take any position inconsistent therewith in any
examination of any Tax Return, in any refund claim, in any litigation or
investigation or before any Taxing authority, except as required by applicable
law. “Allocation Statement” means a written document which allocates the
Adjusted Purchase Price and the Assumed Liabilities among the Acquired Assets.

9.5   Employee Matters.

(a)    Each Seller shall use all reasonable business efforts consistent with the
provisions of this Agreement to retain the services of all Employees (as defined
in Section 3.21(a) hereof) through the Closing Date. On or immediately prior to
the Closing Date, Purchaser will offer employment, on an at will basis, to
substantially all Employees who are classified by Seller as regional or
divisional employees, and to such other Employees at its sole discretion. Such
offers of employment shall be for such compensation and other terms and
conditions of employment as determined by Purchaser in its sole discretion. Each
Seller will use good faith efforts to cause each Employee to accept employment
with Purchaser (but no cash payments or other remunerations are required to be
paid by such Seller in such efforts) and will not take any actions to retain the
services of any Employee offered employment by Purchaser. Employees who accept
such offer are, as of the time they first perform services for Purchaser,
referred to herein as the “Transferred Employees,” but such term specifically
does not

36


--------------------------------------------------------------------------------


include James A. Patterson II, J. Douglas Kannapell, Thomas Dieruf, Patricia
Grimes or Marcie Bean (collectively, the “Excluded Employees)”.

(b)   Seller shall be solely responsible for offering and providing any COBRA
coverage (as required pursuant to Section 4980B of the Code) with respect to any
“qualified beneficiary” who is covered by a Business Employee Plan (as defined
in Section 3.20 hereof) that is a “group health plan” (as defined under COBRA)
and who experiences a qualifying event on or prior to the Closing Date.
Purchaser shall be solely responsible for offering and providing any COBRA
coverage required with respect to any Transferred Employees (or other “qualified
beneficiaries”) who become covered by a group health plan sponsored or
contributed to by the Purchaser and who experience a “qualifying event” after
the Closing Date. “Qualified beneficiary,” “group health plan” and “qualifying
event” are as defined in Section 4980B of the Code.

(c)    To the extent not prohibited by applicable law, Seller shall provide
Purchaser all information relating to each Transferred Employee as Purchaser may
reasonably require in connection with its employment of such persons, including,
without limitation, initial employment dates, termination dates, reemployment
dates, hours of service, compensation and tax withholding history in a form that
will be usable by Purchaser and such information shall be true and correct in
all respects.

9.6   Seller Representative.

(a)    Each Seller and Member Guarantor hereby irrevocably constitutes and
appoints Thomas A. Dieruf, or his successor as determined by Sellers with prompt
written notice to the Purchaser, as the true and lawful agent and
attorney-in-fact (the “Seller Representative”) of such Seller and Member
Guarantor, with full powers of substitution to act in the name, place and stead
of such Seller and Member Guarantor with respect to the performance on behalf of
such Seller and Member Guarantor under the terms and provisions hereof and to do
or refrain from doing all such further acts and things, and to execute all such
documents, as the Seller Representative shall deem necessary or appropriate in
connection with any transaction contemplated hereunder, including the power to:

(i)          act for such Seller and Member Guarantor with respect to all
indemnification matters referred to herein, including the right to compromise or
settle any such claim on behalf of such Seller and Member Guarantor relating
only to monetary payments which are held under the Escrow Agreement;

(ii)        amend or waive any non-material provision hereof (including any
condition to the Closing) in any manner that does not differentiate among any
Seller;

(iii)       employ, obtain and rely upon the advice of legal counsel,
accountants and other professional advisors as the Seller Representative, in the
sole discretion thereof, deems necessary or advisable in the performance of the
duties of the Seller Representative;

(iv)        receive any portion of the Purchase Price or any other payment due
from the Purchaser to such Seller pursuant to this Agreement;

(v)         act for each Seller with respect to all Purchase Price matters and
all Purchase Price adjustments matters referred to herein;

(vi)        act for each Seller with respect to the Escrow Agreement;

(vii)      incur any expenses, liquidate and withhold assets received on behalf
of such Seller prior to their distribution to such Seller to the extent of any
amount that the Seller Representative deems necessary for payment of or as a
reserve against expenses, and pay such expenses or deposit the same in an
interest-bearing bank account established for such purpose;

37


--------------------------------------------------------------------------------


(viii)     receive all notices, communications and deliveries hereunder on
behalf of such Seller and Member Guarantor; and

(ix)        do or refrain from doing any further act or deed on behalf of such
Seller and Member Guarantor that the Seller Representative deems necessary or
appropriate, in the sole discretion of the Seller Representative, relating to
the subject matter hereof as fully and completely as such Seller and Member
Guarantor could do if personally present and acting and as though any reference
to such Seller and Member Guarantor herein was a reference to the Seller
Representative.

(b)   The appointment of the Seller Representative shall be deemed coupled with
an interest and shall be irrevocable, and any other individual or entity may
conclusively and absolutely rely, without inquiry, upon any action of the Seller
Representative as the act of each Seller and Member Guarantor, as applicable, in
all matters referred to herein. Each Seller and Member Guarantor hereby ratifies
and confirms that the Seller Representative shall do or cause to be done by
virtue of the Seller Representative’s appointment as Seller Representative of
such Seller and Member Guarantor. The Seller Representative shall act for each
Seller and Member Guarantor, as applicable, on all of the matters set forth
herein in the manner the Seller Representative believes to be in the reasonable
best interest of such Seller and Member Guarantor, but the Seller Representative
shall not be responsible to any Seller or Member Guarantor for any loss or
damage such Seller may suffer by reason of the performance by the Seller
Representative of the Seller Representative’s duties hereunder, other than any
loss or damage arising from the Seller Representative’s willful misconduct or
gross negligence in the performance of the Seller Representative’s duties
hereunder.

(c)    Each Seller and Member Guarantor hereby expressly acknowledges and
agrees, that the Seller Representative is authorized to act on behalf of such
Seller and Member Guarantor notwithstanding any dispute or disagreement, and
that any individual or entity shall be entitled to rely on any and all actions
taken by the Seller Representative hereunder without liability to, or obligation
to inquire of, any Seller and Member Guarantor, as applicable. In the event the
Seller Representative resigns or ceases to function in such capacity for any
reason whatsoever, then the successor Seller Representative shall be Michael M.
Fleishman; provided, however, that in the event for any reason Michael M.
Fleishman is removed, unable or unwilling to perform as the successor Seller
Representative, then one of James A. Patterson, Michael M. Fleishman and Frank
O. Keener, in that order, shall appoint a successor; provided, further, however,
that such Seller Representative may be removed by a majority vote of the Member
Guarantors’ interest as set forth in Schedule 2. The Sellers (jointly and
severally) and each Member Guarantors (severally only based on and limited to
such Member Guarantor’s percentage listed in Schedule 2 of the Purchase Price)
shall indemnify and hold the Seller Representative harmless from and against any
and all liabilities, losses, costs, damages and expenses (including attorneys’
fees) reasonably incurred or suffered as a result of the performance of the
Seller Representative’s duties hereunder, except to the extent arising from the
willful misconduct or gross negligence of the Seller Representative.

(d)   Notwithstanding anything to the contrary herein, the Seller Representative
shall not be authorized to modify, amend or waive any material term of this
Agreement.

9.7   Non-Competition and Non-Solicitation.

(a)    Each Seller (jointly and severally), each Member Guarantor in regards to
actions or inactions by each Seller (severally only based on and limited to such
Member Guarantor’s percentage listed in Schedule 2), and each Member Guarantor
as to its own actions or inactions only, covenants and agrees that, in
consideration of the consummation of the transactions by Purchaser hereunder,
neither it nor any of its affiliates which such person controls, is controlled
by or is under common

38


--------------------------------------------------------------------------------


control with, directly or indirectly, whether individually, in partnership,
jointly or in conjunction with, or on behalf of, any person or entity, shall for
a period of three (3) years from the Closing Date:

(i)          engage, whether wholly or partly, in the Business in the following
states (the “Restricted Territory”): Alabama, Ohio, Oklahoma, South Carolina,
Kentucky, Colorado, North Carolina, Arkansas, Georgia (unless Georgia is
excluded pursuant to Section 1.6(b)), West Virginia, Florida and Tennessee
(except with respect to those certain eight stores owned by Advance Cash, Inc.
and its affiliates located in cities in Tennessee where Sellers do not currently
conduct business, provided that no new stores may be opened and no store may be
re-located to a city different from its current location);

(ii)        serve as a director, officer, employee, consultant, lender (except
with respect to an existing loan to someone in the Industry made by Frank O.
Kenner in the amount of $100,000), advisor, independent contractor or joint
venturer with respect to an entity that wholly or partly, directly or
indirectly, engages in the Business in the Restricted Territory;

(iii)       directly or indirectly own any equity interest in (excluding
ownership of less than two percent (2%) of the outstanding common stock of any
publicly held corporation), or control any portion of a business that wholly or
partly, directly or indirectly, engages in the Business in the Restricted
Territory other than the Purchaser and its affiliates; and

(iv)        take any action that is designed or intended to have the effect of
discouraging any customer, supplier, lessor, licensor or other business
associate of any Seller from maintaining the same business relationship with
Purchaser after the Closing Date as it maintained with such Seller prior to the
Closing Date.

(b)   Notwithstanding anything herein to the contrary, the Parties acknowledge
and agree that First American Holding shall have the right to continue to
operate FAS Financial, LLC, a Tennessee limited liability company, and First
American Tax Services, LLC, a Kentucky limited liability company, in the
existing Sellers’ store locations following the Closing Date for a period of
sixty (60) days after the Closing Date. In connection therewith, Purchaser
agrees to cause its employees to promptly remit to First American Holding any
checks due to First American Holding, FAS Financial LLC, or First American Tax
Services, LLC and received by such employees and First American Holding shall
reimburse Purchaser for its direct costs in connection therewith. To the extent
that the Georgia Business is excluded from this Agreement pursuant to
Section 1.6(b), the Purchaser and First American Holding shall enter into a
Services Agreement, in substantially the form attached hereto as Exhibit F (the
“Services Agreement”), providing in part for the management of the back office
of the operations of First American Holding and the price per month for such
services in an amount set forth in the Services Agreement.

(c)    Each Seller (jointly and severally), and each Member Guarantor in regards
to actions or inactions by each Seller (severally only based on and limited to
such Member Guarantor’s percentage listed in Schedule 2), and each Member
Guarantor as to its own actions or inactions only, covenants and agrees that, in
consideration of the consummation of the transactions by Purchaser hereunder,
neither it nor any of its affiliates which such person controls, is controlled
by or is under common control with, directly or indirectly, whether
individually, in partnership, jointly or in conjunction with, or on behalf of,
any person or entity, shall for a period of two (2) years from the Closing Date
(a) solicit, persuade, encourage or induce any Transferred Employee to cease
employment with or retention by the Purchaser or its subsidiaries; or (b) hire
any Transferred Employee, provided, however, that this Section 9.7 shall not
apply to (i) general solicitations of employment not specifically directed
toward an employee; (ii) any solicitation or hiring of Mr. Thomas H. Lowe
following the expiration of the first six months of his employment with
Purchaser or earlier if Mr. Lowe and Purchaser mutually agree to an earlier
termination; or (iii) any solicitation or hiring of any

39


--------------------------------------------------------------------------------


Transferred Employee whose employment with Purchaser or its subsidiaries has
been terminated for at least six (6) months.

(d)   Each Seller and Member Guarantor hereby acknowledges and agrees that the
covenants contained in this Section 9.7 (the “Protective Covenants”) are
reasonable as to time, scope and territory given Purchaser’s need to protect
trade secrets and confidential information, and each Seller and Member Guarantor
acknowledges and agrees that Purchaser and its affiliates and assignees would be
irreparably damaged if any Seller or Member Guarantor were to provide services
to or otherwise participate in the Business in the Restricted Territory and that
any such competition by any Seller or Member Guarantor would result in a
significant loss of goodwill by Purchaser and its affiliates and assignees. In
the event any Protective Covenant in this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it shall be interpreted
to extend only over the maximum period of time for which it may be enforceable
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action.

(e)    Each Seller and each Member Guarantor hereby acknowledges and agrees that
any breach of a Protective Covenant by it will cause irreparable damage to
Purchaser, the exact amount of which will be difficult to determine, and that
the remedies at law for any such breach will be inadequate. Accordingly, each
Seller and each Member Guarantor hereby agrees that, in addition to any other
remedy that may be available at law, in equity, or hereunder, the Purchaser
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any violation of any of the
Protective Covenants by it.

(f)    Notwithstanding anything to the contrary in this Section 9.7, no Member
Guarantor shall be liable to Purchaser for the other Member Guarantors’ actions
or inactions (including each of their affiliates which such person controls, is
controlled by or is under common control with, directly or indirectly, whether
individually, in partnership, jointly or in conjunction with, or on behalf of,
any person or entity) relating to such other Member Guarantors’ breach of any
Protective Covenant or any other representation, warranty or covenant.

(g)    The Parties acknowledge and agree that solely for purposes of this
Section 9.7, “Business” shall mean the deferred deposit business where the loan
or advance was in an amount of $500 or less and where the post-dated check is
taken as collateral for such loan or advance.

9.8   WARN Act.   Each Seller has or will comply with its obligations pursuant
to WARN and all other notification and bargaining obligations arising under any
collective bargaining agreement, statute or otherwise, in each case to the
extent affecting in whole or in part of any site of employment, facility,
operating unit, or employee of a Seller. No Seller shall affect a “plant
closing” or “mass layoff” (as those terms are defined under WARN) at any time
between the date of this Agreement and the Closing Date, affecting in whole or
in part any site of employment, facility, operating unit or employee of a Seller
without complying with all provisions of WARN. Sellers shall be responsible for
providing any notice of layoff or plant closing, if required pursuant to WARN or
any applicable state or local plant closing notification statute, with respect
to any Employees who are not employed by Purchaser or its affiliates as of the
Closing Date and shall maintain such employees on Seller’s payroll for any
period of notice required by WARN and any applicable state or local plant
closing notification statute.

9.9   Access to Information.   After the Closing Date, the Member Guarantors,
the Sellers and their representatives, affiliates, managers, members and
employees shall have reasonable access to all of the books and records of
Sellers, to the extent that such access may reasonably be required in connection
with matters relating to events on or prior to the Closing Date, including but
not limited to, the preparation of

40


--------------------------------------------------------------------------------


Tax Returns, and the right to copy all of the same and the use of all originals
as required. Such access shall be afforded by the Purchaser upon receipt of
reasonable advance notice and during normal business hours. If the Purchaser
shall desire to dispose of any of such books and records within seven years
after the Closing Date, the Purchaser shall, prior to such disposition, give the
Seller Representative a reasonable opportunity, at the Sellers’ expense, to
segregate and remove such books and records as Sellers may select.

9.10   Trademark License.   If the Purchaser or Sellers have terminated the
acquisition of the Georgia Business in accordance with Section 1.6(b) then for a
period of five (5) years beginning on the Closing Date, Purchaser shall give
Sellers and their affiliates an irrevocable, royalty-free right and license,
substantially the form of Exhibit E, to use the Trademarks (the “Trademark
Agreement”), in Georgia.

9.11   Purchaser.   The Purchaser shall represent and warrant at the Closing to
the Sellers and Member Guarantors that it has been adequately capitalized as
provided in Schedule 9.11.

9.12   Renewal or Extension of Lease.   After the Closing Date, no option to
extend or renew a Real Property Lease shall occur unless the Sellers are fully
released from all obligations and duties under such Real Property Lease.

ARTICLE 10
INDEMNIFICATION

10.1   Indemnification by Sellers and Member Guarantors.   Subject to Sections
10.4 hereof, each of the Sellers, jointly and severally, and the Member
Guarantors severally only and based on and limited to such Member Guarantor’s
percentage listed in Schedule 2 (provided that Member Guarantors’
indemnification liability under this Article 10 as it relates to the items set
forth in Section 9.7 shall be limited in accordance with Section 9.7 and
10.7(b)), shall indemnify, promptly defend and hold harmless Purchaser and its
affiliates and subsidiaries, and their respective partners, members, employees,
officers, directors, agents and representatives (collectively, the “Seller
Indemnified Parties”), from and against any and all claims, costs, expenses
(including costs of investigation, attorneys’ fees, accounting fees and court
costs), judgments, actions, suits, proceedings, penalties, fines, damages,
losses and liabilities of any kind or nature incurred by such party, other than
as set forth in Section 10.11 (collectively, “Losses,”), which term shall be
deemed to have the same meaning regardless whether applicable to Purchaser,
Sellers or Member Guarantors) relating to, resulting from or arising out of:

(a)    any breach of any representation or warranty made by Sellers in Article 3
in this Agreement or any breach of any representation or warranty made by a
Member Guarantor in Article 2 of this Agreement, but only as to such Member
Guarantor’s own breach;

(b)   any breach of any covenant or agreement of a Member Guarantor contained in
this Agreement, but each Member Guarantor’s liability hereunder shall apply only
as to such Member Guarantor’s own breach, or any breach of any covenant or
agreement of Sellers contained in this Agreement;

(c)    the Excluded Liabilities; and

(d)   any obligation or liability of the Sellers to third parties or
governmental agencies which arose from an act or omission of Sellers that
occurred prior to the Closing Date.

10.2   Indemnification by Purchaser.   Subject to Section 10.10, Purchaser shall
indemnify, promptly defend and hold harmless the Sellers and Member Guarantors
and their respective affiliates and subsidiaries, and their respective partners,
members, employees, officers, directors, agents and representatives
(collectively, the “Purchaser Indemnified Parties”), from and against any and
all Losses relating to, resulting from or arising out of:

(a)    any breach of any representation or warranty made by Purchaser in this
Agreement;

41


--------------------------------------------------------------------------------


(b)   any breach of any covenant or agreement of Purchaser contained in this
Agreement;

(c)    the Assumed Liabilities, the Assumed Contracts and Leases; and

(d)   any liability, loss, action, cause of action, claim, lawsuit,
investigation and the like relating to, resulting from or arising out of the
Acquired Assets or the Business that arise out of acts, omissions or other
matters that occur on or after the Closing Date, except as provided in the last
sentence of Section 3.11(a)(ii).

10.3   Administration of Third Party Claims.

(a)    Promptly following receipt by any of the Seller Indemnified Parties
and/or the Purchaser Indemnified Parties (each, an “Indemnified Party”) of
written notice by a third party (including any governmental authority) of any
complaint or the commencement of any audit, investigation, action or proceeding
with respect to which such Indemnified Party may be entitled to receive payment
from the other Party for any Purchaser Losses or Seller Losses, as the case may
be, such Indemnified Party shall notify the Purchaser or the Sellers and Member
Guarantors, as the case may be (the “Indemnifying Party”), promptly following
the Indemnified Party’s receipt of such complaint or of notice of the
commencement of such audit, investigation, action or proceeding; provided,
however, that the failure to so notify the Indemnifying Party shall relieve the
Indemnifying Party from liability hereunder with respect to such claim only if,
and only to the extent that, such failure to so notify the Indemnifying Party
results in the forfeiture by the Indemnifying Party of (or otherwise actually
prejudices any) rights and defenses otherwise available to the Indemnifying
Party with respect to such claim. The Indemnifying Party shall have the right,
within twenty (20) days after such notice from the Indemnified Party, to assume
the defense of such audit, investigation, action or proceeding, including the
employment of counsel, and the Indemnifying Party shall pay the fees and
disbursements of counsel for the Indemnifying Party as incurred; provided,
however, that the Indemnified Party (at its expense) shall have the right to
jointly defend such defense or action of any nature with the Indemnifying Party.
In assuming the defense (subject to such joint defense with the Indemnified
Party as set forth herein) of such audit, investigation, action or proceeding,
the Indemnifying Party shall use all reasonable efforts to mitigate against any
unnecessary costs or expenses of the Indemnified Party (and vice versa). In the
event, however, that the Indemnified Party declines or fails to join in the
defense of the audit, investigation, action or proceeding on the terms provided
above in either case within such twenty (20) day period, then the Indemnifying
Party shall have the right to conduct the defense of such audit, investigation,
action or proceeding as it solely determines, including the employment of
counsel and the payment of the fees and disbursements of such counsel. In any
audit, investigation, action or proceeding for which indemnification is being
sought hereunder the Indemnified Party or the Indemnifying Party, whichever is
not assuming the defense of such action, shall have the right to participate in
such matter (joint defense) and to retain its own counsel at such Party’s own
expense. The Indemnifying Party or the Indemnified Party (as the case may be)
shall at all times use reasonable efforts to keep the Indemnifying Party or
Indemnified Party, as the case may be, reasonably apprised of the status of the
defense of any matter the defense of which it is maintaining and to cooperate in
good faith with each other with respect to the defense of any such matter.

(b)   No Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party unless
such settlement, compromise or consent includes an unconditional release of the
Indemnifying Party and its officers, directors, employees, members, agents,
representatives and affiliates from all liability (including any liability as a
result of a claim by the Indemnified Party against the Indemnifying Party)
arising out of such claim and does not require any payment or obligation from
the Indemnifying Party. No Indemnifying Party may settle or

42


--------------------------------------------------------------------------------

compromise any claim or consent to the entry of any judgment with respect to
which indemnification is being sought hereunder without the prior written
consent of the Indemnified Party unless such settlement, compromise or consent
(i) includes an unconditional release of the Indemnified Party and its officers,
directors, employees, members, agents, representatives and affiliates from all
liability (including any liability as a result of a claim by the Indemnifying
Party against the Indemnified Party) arising out of such claim, (ii) does not
contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Indemnified Party, (iii) does not contain any equitable order,
judgment or term that in any manner would affect, restrain or interfere with the
Business in the Purchaser’s hands and (iv) does not require any payment or
obligation from the Indemnified Party.

(c)    In the event an Indemnified Party claims a right to payment pursuant
hereto, such Indemnified Party shall send written notice of such claim to the
appropriate Indemnifying Party. Such notice shall specify the basis for such
claim. The failure by any Indemnified Party so to notify the Indemnifying Party
shall not relieve the Indemnifying Party from any liability that it may have to
such Indemnified Party with respect to any claim made pursuant to this
Section 10.3(c), except that the failure to so notify the Indemnifying Party
shall relieve the Indemnifying Party from liability hereunder with respect to
such claim if such failure to so notify the Indemnifying Party results in the
forfeiture by the Indemnifying Party of (or otherwise actually prejudices any)
rights and defenses otherwise available to the Indemnifying Party with respect
to such claim. It is understood that notices for claims in respect of a breach
of a representation or warranty must be delivered prior to the expiration of the
survival period for such representation or warranty under Section 10.4(a),
otherwise such claim shall not be deemed valid. In the event the Indemnifying
Party does not notify the Indemnified Party within thirty (30) days following
its receipt of such notice that the Indemnifying Party disputes its liability to
the Indemnified Party under this Article or the amount thereof, the claim
specified by the Indemnified Party in such notice shall be conclusively deemed a
liability of the Indemnifying Party under this Article 10 (subject to
Section 10.4), and the Indemnifying Party shall pay the amount of such liability
to the Indemnified Party on demand when such liability or portion of the claim
becomes finally determined. In the event the Indemnifying Party has timely
disputed its liability with respect to such claim as provided above, then as
promptly as possible, such Indemnified Party and the appropriate Indemnifying
Party shall establish the merits and amount of such claim (by mutual agreement,
litigation, arbitration or otherwise) and, within ten (10) business days
following the final determination (and after expiration of all appeals or the
expiration of all appeal periods being taken) of the merits and amount of such
claim, if it is determined that the Indemnifying Party owes any amounts to the
Indemnified Party, then the Indemnifying Party shall pay (subject to
Section 10.4) to the Indemnified Party in immediately available funds in an
amount equal to such claim as determined hereunder.

10.4   Limitations.

(a)    (i) Subject to Sections 10.4(d) and 10.7, the representations, warranties
and covenants, made by the Member Guarantors and Sellers shall survive the
Closing only for a period of two (2) years following the Closing Date and then
shall be deemed null and void ab initio; provided, that any claim made in
writing pursuant to this Article 10 in respect of the alleged breach or
violation of such representations, warranties and covenants prior to the
expiration of such two (2) year period shall survive until finally resolved;
provided, further, that the following representations, warranties and covenants
shall survive the Closing and shall not be subject to the time limitation set
forth in this Section 10.4(a)(i): regarding the obligations of Sellers with
respect to Excluded Liabilities, to discharge the Excluded Liabilities, and the
obligations under Section 3.9 (Title to Assets), Section 9.1 (Reasonable
Efforts), Section 9.2 (Brokers; Expenses), Section 9.4 (Special Tax Provisions),
Section 9.7 (Non-Competition and Non-Solicitation), Section 9.9 (Access to
Information),

43


--------------------------------------------------------------------------------


Section 9.12 (Renewal or Extension of Lease), this Article 10 (Indemnification)
and Article 11 (Miscellaneous).

(ii)        Subject to Sections 10.7 and 10.10, the representations, warranties
and covenants, made by the Purchaser shall survive the Closing only for a period
of two (2) years following the Closing Date and then shall be deemed null and
void ab initio; provided, that any claim made in writing pursuant to this
Article 10 in respect of the alleged breach or violation of such
representations, warranties and covenants prior to the expiration of such two
(2) year period shall survive until finally resolved; provided, further, that
the following covenants shall survive the Closing and shall not be subject to
the time limitation set forth in this Section 10.4(a)(ii) regarding the
obligations of the Purchaser with respect to Assumed Liabilities, to discharge
the Assumed Liabilities, and the obligations under Section 9.1 (Reasonable
Efforts), Section 9.2 (Brokers; Expenses), Section 9.4 (Special Tax Provisions),
Section 9.7 (Non-Competition and Non-Solicitation), Section 9.9 (Access to
Information), Section 9.12 (Renewal or Extension of Lease), this Article 10
(Indemnification) and Article 11 (Miscellaneous).

(b)   None of the Sellers or Member Guarantors shall have any liability for
Purchaser Losses arising under Section 10.1(a) unless and until the aggregate
amount of such Purchaser Losses exceed $300,000 (in the determination of such
amount, materiality standards shall not be taken into account), in which event
Purchaser may claim indemnification for the full amount of all Purchaser Losses
from the Sellers and the Member Guarantors (as applicable), over and above such
$300,000 amount but specifically subject to the limitations set forth in this
Agreement; provided, however, that the $300,000 as referenced in this
Section 10.4(b) shall not apply as to violations of Sections 2.2 and 3.2 (Power
and Authority), Section 3.9 (Title to Assets), Section 1.1 (Purchase of Assets),
Section 1.7 (Adjustments to Purchase Price) and Section 9.7 (Non-Competition and
Non-Solicitation).

(c)    Subject to Section 10.4(d), in no event shall the aggregate liability of
the Sellers and Member Guarantors for Purchaser Losses arising under
Section 10.1(a) exceed (i) $9,652,232 for the one year period following the
Closing Date, and (ii) $4,826,116with respect to claims made by Purchaser in
writing on Sellers and Member Guarantors thereafter during the second year after
the Closing Date and thereafter there shall be no liability by the Sellers or
Member Guarantors to the Purchaser unless otherwise explicitly provided herein;
provided,however, in no event shall the aggregate liability of the Sellers and
Member Guarantors for Purchaser Losses arising under Section 10.1(a) exceed
$9,652,232, except as provided in Section 10.4(d) and Section 10.7. Any amount
paid to Purchaser pursuant to the Escrow Agreement as a result of a breach of
representation, warranty or covenant, as described in Section 10.1(a) or (b),
shall reduce the amount that may be recovered against the Sellers and Member
Guarantors under this Section 10.4(c). Except as contemplated in Section 10.7,
any amount paid by Sellers and/or the Member Guarantors as a result of a breach
of representation, warranty or covenant, as described in Section 10.1(a) or (b),
or pursuant to the Escrow Agreement as a result of a breach of representation,
warranty or covenant, as described in Section 10.1(a) or (b), shall reduce the
amount that may be recovered against them under Section 10.4(d).

(d)   Notwithstanding any provision contained in this Agreement to the contrary,
the limitations contained in Sections 10.4(a)(i) and 10.4(c) hereof shall not
apply with respect to any breach by any Seller or Member Guarantor of:

(i)          Sections 2.2 and 3.2 (Power and Authority);

(ii)        Section 3.6 (Financial Statements—other than as contemplated by
Section 3.6(b) but subject to Section 3.11(a)(ii) and the last sentence of
3.15(a));

(iii)       Section 3.9 (Title to Assets);

44


--------------------------------------------------------------------------------


(iv)        Section 3.11 (Notes and Receivables—other than as contemplated by
Section 3.11(a)(ii), but subject to the last sentence of 3.15(a));

(v)         Section 3.14 (Litigation—but only to the extent of judgments against
Purchaser by third parties or governmental agencies with respect to acts or
omissions of Sellers that occurred prior to the Closing Date);

(vi)        Section 3.15(a) (Compliance with Laws—other than as contemplated
therein, but subject to Section 3.11(a)(ii));

(vii)      Section 3.16 (Permits and Licenses—other than as contemplated
therein);

(viii)     Section 3.17 (Taxes); and

(ix)        Discharging the Excluded Liabilities;

provided, however, that for purposes of this Section 10.4(d) such provisions
shall be read as though none of them contained more than one Material Adverse
Effect, materiality or knowledge qualifier; provided, further, that any
liability of the Sellers and Member Guarantors, in the aggregate, and subject to
each Member Guarantor’s percentage limitation set forth in Schedule 2, under
this Section 10.4(d) or otherwise under this Agreement (but in all events
subject to Sections 9.7, 10.4(a)(i), (b) and (c), and 10.7) shall not exceed the
Purchase Price minus the $300,000 as referenced in Section 10.4(b).

10.5   Rights Under Escrow Agreement.   In the event any Seller or Member
Guarantor has any liability to Purchaser pursuant to Section 10.1 hereof for any
Purchaser Losses, in addition to any other rights and remedies Purchaser may
have, Purchaser shall be entitled to payment thereof under the Escrow Agreement
(but there shall be no duplicate payments to Purchaser) and all indemnity claims
relating to a breach of a representation, warranty or covenant of the Sellers
and Member Guarantors (other than pursuant to Section 1.1 (Purchase of Assets),
Section 1.7 (Adjustments to Purchase Price) and Section 9.7 (Non-Competition and
Non-Solicitation)) shall be first paid from the escrow pursuant to the Escrow
Agreement to the extent of any funds therein.

10.6   Payments.   All payments made under this Article 10 shall be deemed
adjustments to the Purchase Price.

10.7   Exclusive Remedy.

(a)    Notwithstanding anything to the contrary contained in this Agreement, the
sole and exclusive remedy available to the Parties against the other Parties
hereto from and after the date hereof for any and all claims arising under this
Agreement, whether a remedy otherwise could have been sought on the basis of
contract, quasi-contract, negligence, tort, strict liability or absolute
liability (whether statutory or common law) or otherwise and regardless of
whether or to what extent any statue or common law may provide, shall be
indemnification pursuant to this Article 10; provided, however, that this
Section 10.7 shall not preclude or otherwise limit the assertion of any right or
remedy for specific performance or other equitable relief, including specific
performance, of the Protective Covenants; provided, further, that Purchaser may
pursue any right or remedy for a claim of fraud against Sellers or Member
Guarantors (jointly, not severally, and in any event each such Member Guarantor
shall be liable for only its own fraud and not for any other fraud of another
party to this Agreement) and recover all amounts due therefor without any
limitations imposed on such amounts (including, without limitation, the
limitations imposed by Section 10.4 or Section 10.11) to the extent Purchaser
can establish by the appropriate standard in a court of competent jurisdiction
that Sellers, jointly and severally, and each Member Guarantor, severally and in
any event each such Member Guarantor shall be liable for only its own fraud and
not for any other fraud of another party to this Agreement, have committed fraud
against the Purchaser with respect to this Agreement and the transactions
contemplated hereby; provided, further, that Sellers or the Member Guarantors
may

45


--------------------------------------------------------------------------------


pursue any right or remedy for a claim of fraud against the Purchaser and
recover all amounts due therefor without any limitations imposed on such amounts
(including, without limitation, the limitations imposed by Section 10.10) to the
extent the Sellers or Member Guarantors can establish by the appropriate
standard in a court of competent jurisdiction that the Purchaser has committed
fraud against the Sellers or the Member Guarantors with respect to this
Agreement and the transactions contemplated hereby.

(b)   Notwithstanding anything to the contrary contained in this Agreement,
Purchaser may pursue any right or remedy for a claim of a breach of the
Protective Covenants set forth in Section 9.7, jointly and severally against
Sellers, against each Member Guarantor severally and only based on and limited
to such Member Guarantor’s percentage listed in Schedule 2 for actions of the
Sellers, and against each Member Guarantor as to its own actions or inactions
only but without regard to such Member Guarantor’s percentage listed in Schedule
2, and recover all amounts due therefore without any limitations imposed on such
amounts (including, without limitation, the limitations imposed by Section 10.4
or Section 10.11) other than as set forth in this Section 10.7(b).
Notwithstanding anything to the contrary herein except as set forth in Sections
9.7 and 10.7, all Parties hereto acknowledge that the total liability of a
Member Guarantor under this Agreement for any cause of action whatsoever, shall
in the aggregate, in all events be limited to such Member Guarantor’s percentage
of the Purchase Price set forth in Schedule 2.

10.8   Books and Records.   The Indemnified Party shall make available to the
Indemnifying Party and its counsel and accountants at reasonable times and for
reasonable periods, during normal business hours, all books and records of the
Indemnified Party relating to any such possible claim for indemnification, and
each Party hereunder shall render to the other such assistance as it may
reasonably require of the other in order to insure prompt and adequate defense
of any suit, claim or proceeding based upon a state of facts which may give rise
to a right of indemnification hereunder.

10.9   Tax and Insurance Benefit.   The amount of any Loss for which
indemnification is provided under this Article 10 shall be (i) net of any
amounts actually recovered, if any, by the Indemnified Party under any insurance
policies with respect to such Loss and taking into account any premium
adjustments (retrospective or otherwise for the appropriate period of time as
determined by the Parties or a court) proximately caused by the making of such
claim under any insurance policies; and (ii) reduced or increased to take
account of any net Tax benefit or Tax cost realized by the Indemnified Party
proximately caused by the incurrence or payment of any such Loss, in each case
when and as such Tax cost or Tax benefit is actually realized through an
increase or reduction of Taxes otherwise due; provided, however, that any
amounts actually recovered pursuant to any insurance policies and any reduction
as a result of any net Tax benefit realized by the Indemnified Party shall not
be counted for purposes of calculating the limit on indemnification set forth in
Sections 10.4(c) and 10.4(d) (which means that it shall not reduce the amount of
Losses on which Sellers shall be obligated to make payments pursuant to such
Sections).

10.10   Limitation on Purchaser’s Liability.

(a)    Except as provided in Section 10.4(a)(ii), Section 10.7 or
Section 10.10(b), the liability of the Purchaser to the Sellers and the Member
Guarantors for any breaches of its representations, warranties and covenants
made by the Purchaser in connection with this Agreement shall be limited to
$9,652,232 for the one year period following the Closing Date, and
(ii) $4,826,116with respect to claims made by Sellers or Member Guarantors in
writing on Purchaser thereafter during the second year after the Closing Date
and thereafter there shall be no liability by the Purchaser to the Sellers or
Member Guarantors unless otherwise explicitly stated herein.

(b)   Notwithstanding any provision contained in this Agreement to the contrary,
the dollar limitations contained in Section 10.10(a) shall not apply with
respect to any breach by the Purchaser of (i) Section 4.2 (Power and Authority),
(ii) Section 4.5 (Litigation), and (iii) discharging the Assumed

46


--------------------------------------------------------------------------------


Liabilities; provided, further, that any liability of the Purchaser to the
Sellers or the Member Guarantors, in the aggregate, under this Section 10.10 or
otherwise under this Agreement, except for a cause of action relating to fraud
as set forth in Section 10.7, shall not exceed the Purchase Price.

10.11   Losses.   Notwithstanding anything to the contrary herein and subject to
Section 10.7, Losses (as defined in Section 10.1) shall not include claims,
costs, expenses (including costs of investigation, attorneys’ fees, accounting
fees and court costs), judgments, actions, suits, proceedings, penalties, fines,
damages, losses and liabilities of any kind or nature resulting from (i) any
Adverse Occurrence, (ii) any change or decrease in CompuCredit Corporation’s or
the Purchaser’s or affiliates’ equity price, (iii) any adverse publicity with
respect to the Industry, (iv) punitive damages, (v) exemplary damages,
(vi) speculative damages, (vii) consequential damages, (viii) or any other
damages other than actual damages or (ix) special damages, except as
specifically provided in the following sentence. Provided, however, subject to
all of the other limitations set forth in this Section 10, the Purchaser shall
be entitled to bring a lawsuit to recover from the Sellers and Member Guarantors
(based on and limited to such Member Guarantor’s percentage listed in Schedule
2), the greater of (i) actual damages or (ii) special damages resulting from a
breach of warranty, representation or covenant of the Sellers contained in this
Agreement, but only to the extent such breach causes a permanent loss of
earnings in the Business in Purchaser’s hands, but such special damages shall be
strictly limited to the (x) actual loss of that portion of the one year’s worth
of Earnings Before Interest Taxes Depreciation and Amortization, as reflected on
the Initial Financial Statements for the period ending December 31, 2003, that
directly result from such breach by the Sellers, multiplied by (y) five and two
tenths (5.2); further, provided, however, the Purchaser shall use its
commercially reasonable efforts to mitigate all Losses.

ARTICLE 11
MISCELLANEOUS

11.1   Notices.

(a)    All notices, consents, requests and other communications hereunder shall
be in writing and shall be sent by hand delivery, by certified or registered
mail (return-receipt requested), by a recognized national overnight courier
service or telecopied as set forth below:

If to Purchaser:

Valued Services Acquisitions Company, LLC

 

245 Perimeter Center Parkway

 

Suite 600

 

Atlanta, Georgia 30346

 

Attention: President

 

Fax: (770) 206-6187

with a copy to:

Valued Services Acquisitions Company, LLC

 

245 Perimeter Center Parkway

 

Suite 600

 

Atlanta, Georgia 30346

 

Attention: General Counsel

 

Fax: (770) 206-6183

and a copy to:

Troutman Sanders LLP

 

600 Peachtree Street, N.E., Suite 5200

 

Atlanta, Georgia 30308

 

Attention: Andrea M. Farley

 

Fax: (404) 962-6555

47


--------------------------------------------------------------------------------


 

If to any Seller or

 

Member Guarantor:

Seller Representative

 

Thomas A. Dieruf

 

10000 Shelbyville Road

 

Louisville, Kentucky 40223

 

Fax: (502) 245-4792

with a copy to:

Michael M. Fleishman

 

Greenebaum Doll & McDonald PLLC

 

101 South Fifth Street

 

3500 National City Tower

 

Louisville, KY 40202

 

Fax: (502) 540-2131

with a copy to:

Sharon L. McBrayer

 

Womble Carlyle Sandridge & Rice, PLLC

 

One Atlantic Center

 

1201 West Peachtree Street, Suite 3500

 

Atlanta, GA 30309

 

Fax: (404) 888-7490

 

(b)   Notices delivered pursuant to Section 11.1(a) shall be deemed given:
(i) on the date delivered, if personally delivered or telecopied (with
confirmation); (ii) at the time received, if mailed; and (iii) two (2) business
day after timely delivery to the courier, if by overnight courier service.

(c)    Any Party hereto may change the address to which notice is to be sent by
written notice to the other Party in accordance with this Section 11.1.

11.2   Entire Agreement.   This Agreement, including all schedules and exhibits
hereto (all of which are incorporated herein by this reference into this
Agreement), contains the entire agreement and understanding concerning the
subject matter hereof among the Parties and specifically supersedes any other
agreement or understanding among the Parties related to the subject matter
hereof, including that certain Letter of Intent dated as of December 29, 2003;
provided, that the provisions of that certain Confidentiality Agreement between
Purchaser and First American Holding, dated October 13, 2003, shall remain in
full force and effect.

11.3   Waiver; Amendment.   No waiver, termination or discharge of this
Agreement, or any of the terms or provisions hereof, shall be binding upon any
Party unless confirmed in writing. No waiver by any Party of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar. This
Agreement may not be modified or amended except by a writing executed by all
Parties.

11.4   Severability.   If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and, accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.

11.5   Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky, without regard to the
principles of conflicts of laws.

11.6   Assignment.   No Party may assign this Agreement, in whole or in part,
without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and

48


--------------------------------------------------------------------------------


void and of no force or effect; provided, that Purchaser may assign its rights
under this Agreement to any subsidiary or affiliate, but no such assignment
shall relieve Purchaser of its obligations hereunder.

11.7   Binding Effect.   This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective heirs, representatives,
successors and permitted assigns.

11.8   Headings.   The titles, captions and headings contained in this Agreement
are inserted for convenience of reference only and are not intended to be a part
of or to affect in any way the meaning or interpretation of this Agreement.

11.9   References within Agreement.   Numbered or lettered articles, sections,
paragraphs, subsections and schedules herein contained refer to articles,
sections, paragraphs, subsections, and schedules and exhibits of this Agreement
unless otherwise expressly stated. The words “herein,” “hereof,” “hereunder,”
“hereby,” “this Agreement” and other similar references shall be construed to
mean and include this Agreement and all amendments to this Agreement unless the
context shall clearly indicate or require otherwise. The word “including” (and
all derivations thereof) shall be construed to mean “including, without
limitation.”

11.10   Interpretation.   This Agreement shall not be construed more strictly
against any Party hereto regardless of which Party is responsible for its
preparation.

11.11   Further Assurances.   Upon the reasonable request of the any Party, each
Party agrees to take any and all actions, necessary or appropriate to give
effect to the terms and conditions set forth in this Agreement.

11.12   Counterparts; Fax Signatures.   This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute the same Agreement. Any signature page of any
such counterpart, or any electronic facsimile thereof, may be attached or
appended to any other counterpart to complete a fully executed counterpart of
this Agreement, and any telecopy or other facsimile transmission of any
signature shall be deemed an original and shall bind such Party.

11.13   Knowledge.   Sellers shall be deemed to have “Knowledge” of a particular
fact or other matter if (i) Frank Keener, Michael M. Fleishman, Thomas A.
Dieruf, Thomas H. Lowe, Robert Manning, or any officer, divisional manager or
regional director of any Seller, or (ii) solely relating to Tax matters, any
employee responsible for Tax matters, (A) is actually aware of such fact or
other matter, or (B) a prudent individual would be expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
their duties in a reasonable and customary manner in the ordinary course of
business within his or her function and responsibility.

11.14   Trusts.   It is distinctly understood that each trustee which joins
herein as a Member Guarantor does so strictly in the fiduciary capacity as
trustee of a Member Guarantor trust. Any Member Guarantor trust which, within
two (2) years after the Closing or while a claim by Purchaser is pending against
the Sellers and/or Member Guarantors under this Agreement of which the Purchaser
has given written notice in accordance with this Agreement, makes any
distributions of funds that have been co-mingled with any Sale Proceeds (as
defined herein) from such Member Guarantor trust to its trust beneficiaries,
including a distribution of any of the proceeds from the sale of the Acquired
Assets hereunder and the avails and reinvestments thereof (the “Sale Proceeds”)
received by such Member Guarantor trust, but only up to the liability imposed
under this Agreement, shall require each trust beneficiary receiving such
distribution to expressly assume in writing, and shall be obligated jointly and
severally with each trust beneficiary receiving such distribution to fulfill,
such Member Guarantor trust’s indemnification liability under ARTICLE 10 hereof
existing at the time such distribution is made to its trust beneficiaries, but
only to the extent of such distribution. In the event of any such distribution
by the trustee of any Member Guarantor within two (2) years after the Closing or
while a claim by Purchaser is

49


--------------------------------------------------------------------------------


pending against the Sellers and/or Member Guarantors under the Agreement of
which the Purchaser has given written notice in accordance with this Agreement,
the trustee of such Member Guarantor shall require each trust beneficiary to
make an express assumption of liability in accordance with the preceding
sentence prior to the making of such distribution to such trust beneficiaries,
in a form reasonably acceptable to Purchaser and the Member Guarantor trust’s
legal counsel, and the trustee of the Member Guarantor shall furnish to the
Purchaser with such assumption liability agreement from each trust beneficiary
receiving such distribution. Except to the extent of any trust distribution that
the trustee of a Member Guarantor trust makes which fails to meet the foregoing
obligations in this Section 11.14, the trustee of a Member Guarantor trust shall
only be liable for any breach hereof or indemnification hereunder to the extent
of that Member Guarantor trust’s assets on hand at the time written notice of
such breach or demand for such indemnification is made by Purchaser on such
trustee (but not to exceed such Member Guarantor’s total liability imposed under
this Agreement).

11.15   Pattco, LLC.   If, within two (2) years after the Closing or while a
claim by Purchaser is pending against the Sellers and/or Member Guarantors under
this Agreement of which the Purchaser has given written notice in accordance
with this Agreement, Member Guarantor Pattco, LLC (“Pattco”) makes any
distribution to its members of funds that have been co-mingled with any Sale
Proceeds, including a distribution to its members of any Sale Proceeds received
by Pattco (each a “Pattco Distribution”), but only up to the liability imposed
under this Agreement, then Pattco shall be obligated to require each Pattco
member receiving such Pattco Distribution to expressly assume in writing, and
Pattco shall be obligated jointly and severally with each Pattco member
receiving such Pattco Distribution to fulfill, Pattco’s indemnification
liability under ARTICLE 10 hereof existing at the time such distribution is made
to its members, but only to the extent of such distribution. In the event of any
such distribution by Pattco within two (2) years after the Closing or while a
claim by Purchaser is pending against the Sellers and/or Member Guarantors under
the Agreement of which the Purchaser has given written notice in accordance with
this Agreement, Pattco shall require its Members to make an express assumption
of liability in accordance with the preceding sentence prior to the making of
such distribution to such Pattco Members, in a form reasonably acceptable to
Purchaser and Pattco’s legal counsel, and Pattco shall furnish the Purchaser
with such assumption liability agreement from each Pattco member receiving such
distribution. Without limiting the foregoing, each of James A. Patterson, II,
Sharon Hagan and Deborah P. Comley (each a “Pattco Member”) hereby acknowledges
and agrees that, in the event any Pattco Distribution is made to one or more of
the Pattco Members within two (2) years after the Closing or while a claim by
Purchaser is pending against the Sellers and/or Member Guarantors under this
Agreement of which the Purchaser has given written notice in accordance with
this Agreement, each Pattco Member who receives such Pattco Distribution shall
be obligated severally but not jointly under this Section 11.15 to execute the
written documents and agreements contemplated by this Section 11.15.

* * * * * * *

50


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused their
respective duly authorized representatives to execute, this Agreement as of the
date first written above.

“Purchaser”

 

Valued Services Acquisitions Company, LLC

 

By:

/s/ Jerry L. Robinson

 

 

Name:

Jerry L. Robinson

 

 

Title:

President

 

 

“Sellers”

 

First American Holding, LLC

 

 

By:

First American Management, Inc.

 

 

Its Manager

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

Thomas H. Lowe, President

 

First American Cash Advance of Alabama, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 

FACA of Arkansas, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 


--------------------------------------------------------------------------------


 

First American Cash Advance of Colorado, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 

First American Cash Advance of Florida, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 

First American Cash Advance of Georgia, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 

FACA of Kentucky, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 


--------------------------------------------------------------------------------


 

Foresight Management Company, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 

Union Management Company, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 

First American Cash Advance of Tennessee, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 

First American Cash Advance of South Carolina, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 


--------------------------------------------------------------------------------


 

First American Financial Services, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 

First American Franchising, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

Thomas H. Lowe, President

 

United Services, Inc.

 

By:

/s/ Thomas H. Lowe

 

 

Name:

Thomas H. Lowe

 

 

Title:

President

 

 

First American Cash Advance of Oklahoma, LLC

 

 

By:

First American Holding, LLC

 

 

Its sole member

 

 

By:

First American Management, Inc.

 

 

 

Its Manager

 

 

 

By:

/s/ Thomas H. Lowe

 

 

 

 

 

Thomas H. Lowe, President

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

Pattco, LLC

 

By:

/s/ James A. Patterson

 

 

Name:  James A. Patterson, President

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

DC Investments Trust

 

By:

/s/ James A. Patterson

 

 

Name:  James A. Patterson, Co-Trustee

 

By:

/s/ Thomas A. Dieruf

 

 

Name:  Thomas A. Dieruf, Co-Trustee

 

By:

/s/ Charlotte Elam

 

 

Name:  Charlotte Elam, Co-Trustee

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

JP Investments Trust

 

By:

/s/ James A. Patterson

 

 

Name:  James A. Patterson, Co-Trustee

 

By:

/s/ Thomas A. Dieruf

 

 

Name:  Thomas A. Dieruf, Co-Trustee

 

By:

/s/ Charlotte Elam

 

 

Name:  Charlotte Elam, Co-Trustee

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

SH Investments Trust

 

By:

/s/ James A. Patterson

 

 

Name:  James A. Patterson, Co-Trustee

 

By:

/s/ Thomas A. Dieruf

 

 

Name:  Thomas A. Dieruf, Co-Trustee

 

By:

/s/ Charlotte Elam

 

 

Name:  Charlotte Elam, Co-Trustee

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Laurence H. Powell

 

 

Laurence H. Powell

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Frank O. Keener

 

 

Frank O. Keener

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Michael M. Fleishman

 

 

Michael M. Fleishman

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ C. Edward Glasscock

 

 

C. Edward Glasscock

 


--------------------------------------------------------------------------------

 

“Member Guarantor”

 

/s/ Thomas H. Lowe

 

 

Thomas H. Lowe

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Douglas S. Stephens

 

 

Douglas S. Stephens

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Neil A. Huffman

 

 

Neil A. Huffman

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

P.A.J. Irrevocable Trust

 

By:

/s/ Terrell Black

 

 

Name:

Terrell Black

 

 

Title:

Trustee

 

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Thomas A. Dieruf

 

 

Thomas A. Dieruf

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ John S. Dowds

 

 

John S. Dowds

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Donald D. Buchanan

 

 

Donald D. Buchanan

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Charlotte Elam

 

 

Charlotte Elam

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ J. Douglas Kannapell

 

 

J. Douglas Kannapell

 


--------------------------------------------------------------------------------


 

“Member Guarantor”

 

/s/ Karen S. Kramer

 

 

Karen S. Kramer

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, for the limited purpose of acknowledging and agreeing to the
obligations of each Pattco Member set forth in Section 11.15 hereof, the
undersigned has executed this Agreement as of the date first written above.

“Pattco Member”

 

/s/ James A. Patterson, II

 

 

James A. Patterson, II

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, for the limited purpose of acknowledging and agreeing to the
obligations of each Pattco Member set forth in Section 11.15 hereof, the
undersigned has executed this Agreement as of the date first written above.

“Pattco Member”

 

/s/ Sharon Hagan

 

 

Sharon Hagan

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, for the limited purpose of acknowledging and agreeing to the
obligations of each Pattco Member set forth in Section 11.15 hereof, the
undersigned has executed this Agreement as of the date first written above.

“Pattco Member”

 

/s/ Deborah P. Comley

 

 

Deborah P. Comley

 


--------------------------------------------------------------------------------